Exhibit 10.29

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 22, 2007

Among

OMNOVA SOLUTIONS INC.

as the Borrower

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

JPMORGAN CHASE BANK, N.A.

as the Agent

and

JPMORGAN SECURITIES INC.

as the Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page

ARTICLE 1 LOANS AND LETTERS OF CREDIT

   1

1.1

    

Total Facility

   1

1.2

    

Revolving Loans

   2

1.3

    

Letters of Credit

   6

1.4

    

Bank Products

   9

ARTICLE 2 INTEREST AND FEES

   10

2.1

    

Interest

   10

2.2

    

Continuation and Conversion Elections

   10

2.3

    

Maximum Interest Rate

   11

2.4

    

Fee Letter

   12

2.5

    

Unused Line Fee

   12

2.6

    

Letter of Credit Fee

   12

ARTICLE 3 PAYMENTS AND PREPAYMENTS

   13

3.1

    

Revolving Loans

   13

3.2

    

Termination of Facility

   13

3.3

    

Prepayments of the Loans

   14

3.4

    

Eurodollar Revolving Loan Prepayments

   14

3.5

    

Payments by the Borrower

   14

3.6

    

Payments as Revolving Loans

   15

3.7

    

Appointment, Application and Reversal of Payments

   15

3.8

    

Indemnity for Returned Payments

   15

3.9

    

Agent’s and Lenders’ Books and Records; Monthly Statements

   16

ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY

   16

4.1

    

Taxes

   16

4.2

    

Illegality

   17

4.3

    

Increased Costs and Reduction of Return

   18

4.4

    

Funding Losses

   18

4.5

    

Inability to Determine Rates

   19

4.6

    

Certificates of Agent

   19

4.7

    

Survival

   19

ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

   19

5.1

    

Books and Records

   19

5.2

    

Financial Information

   20

5.3

    

Notices to the Lenders

   22

5.4

    

Appraisals

   25

 

i



--------------------------------------------------------------------------------

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

   25

6.1

    

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

   25

6.2

    

Validity and Priority of Security Interest

   25

6.3

    

Organization and Qualification

   25

6.4

    

Corporate Name; Prior Transactions

   26

6.5

    

Subsidiaries and Affiliates

   26

6.6

    

Financial Statements and Projections

   26

6.7

    

[Intentionally Deleted]

   26

6.8

    

Solvency

   26

6.9

    

Debt

   27

6.10

    

Distributions

   27

6.11

    

Real Estate; Leases; Liens

   27

6.12

    

Proprietary Rights

   27

6.13

    

Trade Names

   28

6.14

    

Litigation

   28

6.15

    

Labor Disputes

   28

6.16

    

Environmental Laws

   28

6.17

    

No Violation of Law

   30

6.18

    

No Default

   30

6.19

    

ERISA Compliance

   30

6.20

    

Taxes

   30

6.21

    

Regulated Entities

   30

6.22

    

Use of Proceeds; Margin Regulations

   31

6.23

    

Copyrights, Patents, Trademarks and Licenses, etc.

   31

6.24

    

No Material Adverse Change

   31

6.25

    

Full Disclosure

   31

6.26

    

Material Agreements

   31

6.27

    

Bank Accounts

   31

6.28

    

Governmental Authorization

   31

6.29

    

Insurance

   32

6.30

    

Inactive Subsidiaries

   32

6.31

    

Reportable Transaction

   32

ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS

   32

7.1

    

Taxes and Other Obligations

   32

7.2

    

Legal Existence and Good Standing

   32

7.3

    

Compliance with Law and Agreements; Maintenance of Licenses

   33

7.4

    

Maintenance of Property; Inspection of Property

   33

7.5

    

Insurance

   33

7.6

    

Insurance and Condemnation Proceeds

   34

7.7

    

Environmental Laws

   35

7.8

    

Compliance with ERISA

   35

7.9

    

Mergers, Consolidations or Sales

   35

7.10

    

Distributions; Capital Change; Restricted Investments

   35

 

ii



--------------------------------------------------------------------------------

7.11

    

Transactions Affecting Collateral or Obligations

   36

7.12

    

Guaranties

   36

7.13

    

Debt

   36

7.14

    

Prepayment

   37

7.15

    

Transactions with Affiliates

   37

7.16

    

Investment Banking and Finder’s Fees

   38

7.17

    

Business Conducted

   38

7.18

    

Liens

   38

7.19

    

Sale and Leaseback Transactions

   38

7.20

    

New Subsidiaries

   38

7.21

    

Fiscal Year

   38

7.22

    

[Intentionally Omitted]

   38

7.23

    

Fixed Charge Coverage Ratio

   38

7.24

    

[Intentionally Omitted]

   38

7.25

    

Use of Proceeds

   39

7.26

    

Amendments to Agreements

   39

7.27

    

Inactive Subsidiaries

   39

7.28

    

Bank Accounts

   39

7.29

    

Post-Closing Obligations

   39

7.30

    

Further Assurances

   41

ARTICLE 8 CONDITIONS OF LENDING

   41

8.1

    

Conditions Precedent to Making of Loans on the Closing Date

   41

8.2

    

Conditions Precedent to Each Loan

   44

ARTICLE 9 DEFAULT; REMEDIES

   44

9.1

    

Events of Default

   44

9.2

    

Remedies

   47

ARTICLE 10 TERM AND TERMINATION

   48

10.1

    

Term and Termination

   48

ARTICLE 11 AMENDMENTS; WAIVERs; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

   49

11.1

    

Amendments and Waivers

   49

11.2

    

Assignments; Participations

   50

ARTICLE 12 THE AGENT

   52

12.1

    

Appointment and Authorization

   52

12.2

    

Delegation of Duties

   53

12.3

    

Liability of Agent

   53

12.4

    

Reliance by Agent

   53

12.5

    

Notice of Default

   53

 

iii



--------------------------------------------------------------------------------

12.6

    

Credit Decision

   54

12.7

    

Indemnification

   54

12.8

    

Agent in Individual Capacity

   54

12.9

    

Successor Agent

   55

12.10

    

Withholding Tax

   55

12.11

    

Collateral Matters

   56

12.12

    

Restrictions on Actions by Lenders; Sharing of Payments

   57

12.13

    

Agency for Perfection

   58

12.14

    

Payments by Agent to Lenders

   58

12.15

    

Settlement

   59

12.16

    

Letters of Credit; Infra-Lender Issues

   62

12.17

    

Concerning the Collateral and the Related Loan Documents

   64

12.18

    

Field Audit and Examination Reports; Disclaimer by Lenders

   64

12.19

    

Relation Among Lenders

   65

ARTICLE 13 MISCELLANEOUS

   65

13.1

    

No Waivers; Cumulative Remedies

   65

13.2

    

Severability

   65

13.3

    

Governing Law; Choice of Forum; Service of Process

   65

13.4

    

WAIVER OF JURY TRIAL

   66

13.5

    

Survival of Representations and Warranties

   67

13.6

    

Other Security and Guaranties

   67

13.7

    

Fees and Expenses

   67

13.8

    

Notices

   68

13.9

    

Waiver of Notices

   69

13.10

    

Binding Effect

   69

13.11

    

Indemnity of the Agent and the Lenders by the Borrower

   69

13.12

    

Limitation of Liability

   70

13.13

    

Final Agreement

   70

13.14

    

Counterparts

   70

13.15

    

Captions

   70

13.16

    

Right of Setoff

   70

13.17

    

Confidentiality

   71

13.18

    

Conflicts with Other Loan Documents

   72

13.19

    

Patriot Act Notice

   72

ARTICLE 14 AMENDMENT AND RESTATEMENT

   72

14.1

    

Interrelationship with the Prior Credit Agreement

   72

14.2

    

Confirmation of Existing Obligations

   73

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX A

   -   

DEFINED TERMS

EXHIBIT A-1

   -   

FORM OF REVOLVING LOAN NOTE

EXHIBIT A-2

   -   

FORM OF SWING LINE NOTE

EXHIBIT B

   -   

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT C

   -   

FINANCIAL STATEMENTS

EXHIBIT D

   -   

FORM OF NOTICE OF BORROWING

EXHIBIT E

   -   

FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT F

   -   

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

SCHEDULE 1.2

   –   

LENDERS’ COMMITMENTS (ANNEX A - DEFINED TERMS)

SCHEDULE 6.3

   –   

ORGANIZATION AND QUALIFICATIONS

SCHEDULE 6.5

   –   

SUBSIDIARIES AND AFFILIATES

SCHEDULE 6.9

   –   

DEBT

SCHEDULE 6.11

   –   

REAL ESTATE; LEASES; LIENS

SCHEDULE 6.12

   –   

PROPRIETARY RIGHTS

SCHEDULE 6.13

   –   

TRADE NAMES

SCHEDULE 6.14

   –   

LITIGATION

SCHEDULE 6.15

   –   

LABOR DISPUTES

SCHEDULE 6.16

   –   

ENVIRONMENTAL LAW

SCHEDULE 6.19

   –   

ERISA COMPLIANCE

SCHEDULE 6.26

   –   

MATERIAL AGREEMENTS

SCHEDULE 6.27

   –   

BANK ACCOUNTS

SCHEDULE 6.29

   –   

INSURANCE

SCHEDULE 6.30

   –   

INACTIVE SUBSIDIARIES

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of May 22, 2007, (this
“Agreement”) among the financial institutions from time to time parties hereto
(such financial institutions, together with their respective successors and
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), JPMorgan Chase Bank, N.A. having its principal
office at 120 S. LaSalle Street, 8th Floor, Chicago, IL 60603, as agent for the
Lenders (in its capacity as agent, the “Agent”), and OMNOVA Solutions Inc., an
Ohio corporation, with offices at 175 Ghent Road, Fairlawn, Ohio 44333 (the
“Borrower”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 28, 2003 (as
amended or otherwise modified from time to time prior to the date hereof, the
“Prior Credit Agreement”), Lenders party to the Prior Credit Agreement extended
a revolving line of credit for loans and letters of credit in an amount not to
exceed $100,000,000;

WHEREAS, the Borrower has requested the Lenders to (i) make available to the
Borrower a revolving line of credit for loans and letters of credit in an amount
not to exceed $80,000,000, consisting of the continuation of the loans
outstanding under the Prior Credit Agreement which extensions of credit the
Borrower will use for the purposes permitted hereunder and (ii) amend and
restate the provisions of the Prior Credit Agreement as set forth herein;

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;

WHEREAS, the Lenders have agreed to (i) make available to the Borrower a
revolving credit facility upon the terms and conditions set forth in this
Agreement and (ii) amend and restate the Prior Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree to amend and restate the Prior Credit Agreement as set forth herein.

ARTICLE 1

LOANS AND LETTERS OF CREDIT

1.1    Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$80,000,000 (the “Total Facility”) to the Borrower from time to time during the
term of this Agreement. The Total Facility shall be composed of a revolving line
of credit consisting of Revolving Loans and Letters of Credit described herein.



--------------------------------------------------------------------------------

1.2    Revolving Loans.

(a)    (i)    Amounts. Subject to the satisfaction of the conditions precedent
set forth in Article 8, each Lender severally, but not jointly, agrees, upon the
Borrower’s request from time to time on any Business Day during the period from
the Closing Date to the Termination Date, to make revolving loans, including,
without duplication, Swing Line Loans (the “Revolving Loans”) to the Borrower in
amounts not to exceed such Lender’s Pro Rata Share of Availability, except for
Agent Advances. The Lenders, however, in their unanimous discretion, may elect
to make Revolving Loans or issue or arrange to have issued Letters of Credit in
excess of the Borrowing Base on one or more occasions, but if they do so,
neither the Agent nor the Lenders shall be deemed thereby to have changed the
limits of the Borrowing Base or to be obligated to exceed such limits on any
other occasion. If any Borrowing would exceed Availability, the Lenders may
refuse to make or may otherwise restrict the making of Revolving Loans as the
Lenders determine until such excess has been eliminated, subject to the Agent’s
authority, in its sole discretion, to make Agent Advances pursuant to the terms
of Section 1.2(i).

(ii)    The Revolving Loans of each Lender shall be evidenced by this Agreement.
At the request of any Lender, Borrower shall execute and deliver to such Lender
a note to further evidence the Revolving Loan of that Lender. Each note shall be
in the principal amount of the Lender’s Pro Rata Share of the Commitments, dated
the date hereof and substantially in the form of Exhibit A-l (each a “Revolving
Loan Note” and, collectively, the “Revolving Loan Notes”). Each Revolving Loan
Note shall represent the obligation of Borrower to pay the amount of Lender’s
Pro Rata Share of the Commitments, or, if less, such Lender’s Pro Rata Share of
the aggregate unpaid principal amount of all Revolving Loans to Borrower
together with interest thereon as prescribed in Section 1.2. The entire unpaid
balance of the Revolving Loan and all other non-contingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Termination Date.

(b)    Procedure for Borrowing.

(1)    Each Borrowing shall be made upon the Borrower’s irrevocable written
notice delivered to the Agent in the form of a notice of borrowing (“Notice of
Borrowing”), which must be received by the Agent prior to (i) 12:00 noon
(Chicago time) three Business Days prior to the requested Funding Date, in the
case of Eurodollar Revolving Loans and (ii) 11:00 a.m. (Chicago time) on the
requested Funding Date, in the case of Alternate Base Rate Revolving Loans,
specifying:

(A)    the amount of the Borrowing of a Eurodollar Revolving Loan must equal or
exceed $5,000,000 (and increments of $1,000,000 in excess of such amount);

(B)    the requested Funding Date, which must be a Business Day;

(C)    whether the Revolving Loans requested are to be Alternate Base Rate
Revolving Loans or Eurodollar Revolving Loans (and if not specified, it shall be
deemed a request for an Alternate Base Rate Revolving Loan); and

 

2



--------------------------------------------------------------------------------

(D)    the duration of the Interest Period for Eurodollar Revolving Loans (and
if not specified, it shall be deemed a request for an Interest Period of one
month);

provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of Alternate Base Rate Revolving Loans only.

(2)    In lieu of delivering a Notice of Borrowing, the Borrower may give the
Agent telephonic notice of such request for advances to the Designated Account
on or before the deadline set forth above. The Agent at all times shall be
entitled to rely on such telephonic notice in making such Revolving Loans,
regardless of whether any written confirmation is received.

(3)    The Borrower shall have no right to request a Eurodollar Revolving Loan
while a Default or Event of Default has occurred and is continuing.

(c)    Reliance upon Authority. Prior to the Closing Date, the Borrower shall
deliver to the Agent, a notice setting forth the account of the Borrower
(“Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder. The Borrower may designate a
replacement account from time to time by written notice. All such Designated
Accounts must be reasonably satisfactory to the Agent. The Agent is entitled to
rely conclusively on any person’s request for Revolving Loans on behalf of the
Borrower, so long as the proceeds thereof are to be transferred to the
Designated Account. The Agent has no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Borrower to make such requests on its behalf.

(d)    No Liability. The Agent shall not incur any liability to the Borrower as
a result of acting upon any notice referred to in Sections 1.2(b) and (c), which
the Agent believes in good faith to have been given by an officer or other
person duly authorized by the Borrower to request Revolving Loans on its behalf.
The crediting of Revolving Loans to the Designated Account conclusively
establishes the obligation of the Borrower to repay such Revolving Loans as
provided herein.

(e)    Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 1.2(b) shall be irrevocable. The Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

(f)    Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Swing Line Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.

(g)    Making of Revolving Loans. If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, the Agent shall notify
the Lenders by telecopy, telephone or e-mail of the requested Borrowing. Each
Lender shall transfer its Pro Rata Share of the requested Borrowing available to
the Agent in immediately available funds, to the account from time to time
designated by Agent, not later than 12:00 noon (Chicago time) on the

 

3



--------------------------------------------------------------------------------

applicable Funding Date. After the Agent’s receipt of all proceeds of such
Revolving Loans, the Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Funding Date by transferring same
day funds to the account designated by the Borrower; provided, however, that the
amount of Revolving Loans so made on any date shall not exceed the Availability
on such date.

(h)    Making of Swing Line Loans.

(A)    If Agent elects, with the consent of the Bank, to have the terms of this
Section 1.2(h) apply to a requested Borrowing, the Bank shall make a Revolving
Loan in the amount of that Borrowing available to the Borrower on the applicable
Funding Date by transferring same day funds to Borrower’s Designated Account.
Each Revolving Loan made solely by the Bank pursuant to this Section is herein
referred to as a “Swing Line Loan,” and such Revolving Loans are collectively
referred to as the “Swing Line Loans.” Each Swing Line Loan shall be subject to
all the terms and conditions applicable to other Revolving Loans except that all
payments thereon shall be payable to the Bank solely for its own account. The
aggregate amount of Swing Line Loans outstanding at any time shall not exceed
$10,000,000 (the “Swing Line Commitment”). The Agent shall not request the Bank
to make any Swing Line Loan if (1) the Agent has received written notice from
any Lender that one or more of the applicable conditions precedent set forth in
Article 8 will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (2) the requested Borrowing would exceed Availability on that
Funding Date.

(B)    The Swing Line Loans shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Alternate Base Rate Revolving Loans and
Obligations hereunder.

(C)    Borrower shall execute and deliver to the Bank a promissory note to
evidence the Swing Line Commitment. Such note shall be in the principal amount
of the Swing Line Commitment of the Bank, dated the Closing Date and
substantially in the form of Exhibit A-2 (the “Swing Line Note”). The Swing Line
Note shall represent the obligation of Borrower to pay the amount of the Swing
Line Commitment or, if less, the aggregate unpaid principal amount of all Swing
Line Loans made to Borrower together with interest thereon as prescribed in
Section 2.1.

(i)    Agent Advances.

(A)    Subject to the limitations set forth below, the Agent is authorized by
the Borrower and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Article 8 have not been
satisfied, to make Alternate Base Rate Revolving Loans to the Borrower on behalf
of the Lenders in an aggregate amount outstanding at any time not to exceed
$5,000,000 (but not to exceed the Maximum Revolver Amount) which the Agent, in
its reasonable business judgment, deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(3) to pay any other amount chargeable to the Borrower pursuant to the terms of
this Agreement, including costs, fees and expenses as

 

4



--------------------------------------------------------------------------------

described in Section 13.7 (any of such advances are herein referred to as “Agent
Advances”); provided, that the Required Lenders may at any time revoke the
Agent’s authorization to make Agent Advances. Any such revocation must be in
writing and shall become effective prospectively upon the Agent’s receipt
thereof.

(B)    The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Alternate Base Rate Revolving Loans and
Obligations hereunder.

(j)    Increased Commitments.

(A)    So long as no Default or Event of Default shall have occurred and then be
continuing, at any time prior to the Closing Date and on one or more occasions
up to a maximum of four occasions, Borrower may propose to increase the Total
Facility by $5,000,000 or an integral multiple thereof, but in an aggregate
amount not to exceed $20,000,000, in accordance with and pursuant to this
Section 1.2(j).

(B)    Such proposal (an “Increased Commitment Proposal”) may be delivered by
Borrower to Agent and Lenders and, subject to paragraph (C) below, to Eligible
Assignees approved by Borrower, in each case, with the prior written consent of
Agent, and shall set forth the amount of proposed increase of the Commitments
(the “Additional Commitment”).

(C)    The Increased Commitment Proposal shall be offered on a first priority
basis to Lenders, who may accept, but are not obligated to accept, based on
their respective “Pro Rata Shares” of the Commitments. If the total amount of
the Additional Commitment is not accepted by Lenders based on their respective
Pro Rata Shares, then Lenders may accept, but are not obligated to accept, the
remaining portions of the Additional Commitment on a non-pro rata basis. To the
extent that Lenders do not accept any portion of the Additional Commitment, the
Increased Commitment Proposal may be offered to Eligible Assignees approved by
Agent. Agent shall have discretion to adjust the allocation of the Additional
Commitment between and among Lenders that accept the Increased Commitment
Proposal and Eligible Assignees that accept the Increased Commitment Proposal.

(D)    Borrower, the Lenders accepting such Increased Commitment Proposal and
the Eligible Assignees accepting such Increased Commitment Proposal shall have
entered into an agreement (an “Increased Commitment Agreement”) in form and
substance reasonably satisfactory to Agent pursuant to which, among other
things, (1) Lenders and Eligible Assignees party thereto shall have accepted the
Increased Commitment Proposal, (2) the Eligible Assignees shall have agreed to
be bound by this Agreement and shall have made the representations and
warranties required of an assignee of Loans and Commitments under Section 11.2,
(3) the terms of the Increased Commitment Proposal and the terms required by
this Section 1.2(j) shall have been incorporated into this Agreement (which
incorporation shall constitute an amendment of this Agreement and shall not
require the consent of Required Lenders (so long as such Increased Commitment
Agreement is limited to implementing the Increased Commitment Proposal and
provisions reasonably related thereto as reasonably determined by Agent),
(4) the Borrower shall have consented to the terms of the Increased Commitment
Agreement, and (5) Borrower shall have issued to each Lender that requests the

 

5



--------------------------------------------------------------------------------

same a new Revolving Note in an amount equal to the Commitment of such Lender
(after giving effect to the increase of such Lender’s Commitment).

(E)    On the effective date of any increase in the Commitments under this
Section 1.2(j), (i) (x) all necessary Revolving Loans shall be made under the
Additional Commitment and (y) a portion of those increased fundings shall be
applied to the Revolving Loan held by Lenders whose percentage share of the
outstanding Revolving Loan exceeds their respective Pro Rata Shares of the
Commitment (after giving effect to such increase in the Commitment), in each
case, so that the percentage share of the outstanding Revolving Loan held by
each Lender equals its Pro Rata Share of the Commitment, and (ii) the percentage
interest of each Lender in each participation in each undrawn Letter of Credit
(whether then outstanding or thereafter issued) shall equal its percentage
interest in the Commitment (after giving effect to such increase in the
Commitment). From and after that date, each Revolving Loan shall be made in
accordance with the Commitments after giving effect to such increase in the
Commitment, and each repayment of a Revolving Loan shall be applied in
accordance with the Commitments after giving effect to such increase in the
Commitments.

(F)    All Revolving Loans made pursuant to the Additional Commitment shall
constitute Revolving Loans, shall constitute Obligations, shall be secured pari
passu by the Collateral and shall be repaid in accordance with the terms of this
Agreement.

1.3    Letters of Credit.

(a)    Agreement to Issue or Cause To Issue. Subject to the terms and conditions
of this Agreement, the Agent agrees (i) to cause the Letter of Credit Issuer to
issue for the account of the Borrower one or more commercial/documentary and
standby letters of credit (“Letter of Credit”) and/or (ii) to provide credit
support or other enhancement to a Letter of Credit Issuer acceptable to Agent,
which issues a Letter of Credit for the account of the Borrower (any such credit
support or enhancement being herein referred to as a “Credit Support”) from time
to time during the term of this Agreement.

(b)    Amounts; Outside Expiration Date. The Agent shall not have any obligation
to issue or cause to be issued any Letter of Credit or to provide Credit Support
for any Letter of Credit at any time if: (i) the maximum face amount of the
requested Letter of Credit is greater than the Unused Letter of Credit
Subfacility at such time; (ii) the maximum undrawn amount of the requested
Letter of Credit and all commissions, fees, and charges due from the Borrower in
connection with the opening thereof would exceed Availability at such time; or
(iii) such Letter of Credit has an expiration date less than five (5) days prior
to the Stated Termination Date or more than 12 months from the date of issuance
(provided that any Letter of Credit with a 12-month tenor may provide for the
renewal thereof for additional 12-month periods, which shall in no event extend
beyond five (5) days prior to the Stated Termination Date). With respect to any
Letter of Credit which contains any “evergreen” or automatic renewal provision,
each Lender shall be deemed to have consented to any such extension or renewal
unless any such Lender shall have provided to the Agent, written notice that it
declines to consent to any such extension or renewal at least thirty (30) days
prior to the date on which the Letter of Credit Issuer is entitled to decline to
extend or renew the Letter of Credit. If all of the requirements of this

 

6



--------------------------------------------------------------------------------

Section 1.3 are met and no Default or Event of Default has occurred and is
continuing, no Lender shall decline to consent to any such extension or renewal.

(c)    Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:

(1)    The Borrower shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form, terms and purpose of the proposed Letter of Credit shall
be reasonably satisfactory to the Agent and the Letter of Credit Issuer; and

(2)    As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

(d)    Issuance of Letters of Credit.

(1)    Request for Issuance. Borrower must notify the Agent of a requested
Letter of Credit at least three (3) Business Days prior to the proposed issuance
date. Such notice shall be irrevocable and must specify the original face amount
of the Letter of Credit requested, the Business Day of issuance of such
requested Letter of Credit, whether such Letter of Credit may be drawn in a
single or in partial draws, the Business Day on which the requested Letter of
Credit is to expire, the purpose for which such Letter of Credit is to be
issued, and the beneficiary of the requested Letter of Credit. The Borrower
shall attach to such notice the proposed form of the Letter of Credit.

(2)    Responsibilities of the Agent; Issuance. As of the Business Day of the
requested issuance date of the Letter of Credit, the Agent shall determine the
amount of the applicable Unused Letter of Credit Subfacility and Availability.
If (i) the face amount of the requested Letter of Credit is less than the Unused
Letter of Credit Subfacility and (ii) the amount of such requested Letter of
Credit and all commissions, fees, and charges due from the Borrower in
connection with the opening thereof would not exceed Availability, the Agent
shall cause the Letter of Credit Issuer to issue the requested Letter of Credit
on the requested issuance date so long as the other conditions hereof are met.

(3)    No Extensions or Amendment. The Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued

 

7



--------------------------------------------------------------------------------

pursuant hereto unless the requirements of this Section 1.3 are met as though a
new Letter of Credit were being requested and issued.

(e)    Payments Pursuant to Letters of Credit. The Borrower agrees to reimburse
immediately the Letter of Credit Issuer for any draw under any Letter of Credit
and the Agent for the account of the Lenders upon any payment pursuant to any
Credit Support, and to pay the Letter of Credit Issuer the amount of all other
charges and fees payable to the Letter of Credit Issuer in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by the Borrower to the Agent for a Borrowing
of an Alternate Base Rate Revolving Loan in the amount of such drawing. The
Funding Date with respect to such borrowing shall be the date of such drawing.

(f)    Indemnification; Exoneration; Power of Attorney.

(1)    Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.3, the Borrower agrees to protect, indemnify, pay and save the
Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any Lender or the Agent (other than a Lender in its
capacity as Letter of Credit Issuer) may incur or be subject to (excluding such
claims, demands, liabilities, damages, losses, costs, charges and expenses
arising solely from disputes between or among Agent and/or Lenders) as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The
Borrower’s obligations under this Section shall survive payment of all other
Obligations.

(2)    Assumption of Risk by the Borrower. As among the Borrower, the Lenders,
and the Agent, the Borrower assumes all risks of the acts and omissions of, or
misuse of any of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Lenders and the Agent shall not be responsible for; (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any Person in connection with the application for and issuance of and
presentation of drafts with respect to any of the Letters of Credit, even if it
should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Lenders or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or (I) the Letter

 

8



--------------------------------------------------------------------------------

of Credit Issuer’s honor of a draw for which the draw or any certificate fails
to comply in any respect with the terms of the Letter of Credit. None of the
foregoing shall affect, impair or prevent the vesting of any rights or powers of
the Agent or any Lender under this Section 1.3(f).

(3)    Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer and excluding any such liability resulting from the
gross negligence or willful misconduct of the party seeking exoneration
hereunder) shall result in any liability of Agent or any Lender to the Borrower,
or relieve the Borrower of any of its obligations hereunder to any such Person.

(4)    Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrower’s rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrower and the
Letter of Credit Issuer.

(5)    Account Party. The Borrower hereby authorizes and directs any Letter of
Credit Issuer to name the Borrower as the “Account Party” therein and to deliver
to the Agent all instruments, documents and other writings and property received
by the Letter of Credit Issuer pursuant to the Letter of Credit, and to accept
and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

(g)    Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 1.3(b) and Section 10.1. any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination the Borrower shall deposit with the Agent, for the ratable benefit
of the Agent and the Lenders, with respect to each Letter of Credit or Credit
Support then outstanding, cash collateral in an amount equal to 110% of the
greatest amount for which such Letter of Credit or such Credit Support may be
drawn plus any fees and expenses associated with such Letter of Credit or such
Credit Support, Such cash collateral shall be held by the Agent, for the ratable
benefit of the Agent and the Lenders, as security for, and to provide for the
payment of, the aggregate undrawn amount of such Letters of Credit or such
Credit Support remaining outstanding.

1.4    Bank Products. The Borrower may request and the Agent may, in its sole
and absolute discretion, arrange for the Borrower to obtain from the Bank or the
Bank’s Affiliates Bank Products although the Borrower is not required to do so.
If Bank Products are provided by an Affiliate of the Bank, the Borrower agrees
to reimburse the Agent, the Bank and the Lenders for any and all costs and
obligations now or hereafter incurred by the Agent, the Bank or any of the
Lenders which arise from any indemnity given by the Agent to its Affiliates
related to such Bank Products; provided, however, nothing contained herein is
intended to limit the Borrower’s rights, with respect to the Bank or its
Affiliates, if any, which arise as a result of the execution of documents by and
between the Borrower and the Bank which relate to Bank Products. The agreement
contained in this Section shall survive termination of this Agreement. The
Borrower acknowledges and agrees that the obtaining of Bank Products from the
Bank or the Bank’s Affiliates (a) is in the sole and absolute discretion of the
Bank or the Bank’s Affiliates, and (b) is subject to all rules and regulations
of the Bank or the Bank’s Affiliates.

 

9



--------------------------------------------------------------------------------

ARTICLE 2

INTEREST AND FEES

2.1    Interest.

(a)    Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Alternate Base Rate or the
Eurodollar Rate plus the Applicable Margins as set forth below, but not to
exceed the Maximum Rate. If at any time Loans are outstanding with respect to
which the Borrower has not delivered to the Agent a notice specifying the basis
for determining the interest rate applicable thereto in accordance herewith,
those Loans shall bear interest at a rate determined by reference to the
Alternate Base Rate until notice to the contrary has been given to the Agent in
accordance with this Agreement and such notice has become effective. Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:

(i)    For all Alternate Base Rate Revolving Loans and other Obligations (other
than Eurodollar Revolving Loans) at a fluctuating per annum rate equal to the
Alternate Base Rate plus the Applicable Margin; and

(ii)    For all Eurodollar Revolving Loans at a per annum rate equal to the
Eurodollar Rate plus the Applicable Margin.

Each change in the Alternate Base Rate shall be reflected in the interest rate
applicable to Alternate Base Rate Revolving Loans as of the effective date of
such change. All interest charges shall be computed on the basis of a year of
360 days and actual days elapsed (which results in more interest being paid than
if computed on the basis of a 365-day year). The Borrower shall pay to the
Agent, for the ratable benefit of Lenders, interest accrued on all Alternate
Base Rate Revolving Loans in arrears on the first day of each month hereafter,
on the date of any repayment of any portion of such Loans and on the Termination
Date. The Borrower shall pay to the Agent, for the ratable benefit of Lenders,
interest on all Eurodollar Revolving Loans in arrears on each Eurodollar
Interest Payment Date, on the date of any repayment of any portion of such Loans
and on the Termination Date.

(b)    Default Rate. If any Default or Event of Default occurs and is continuing
and the Agent or the Required Lenders in their discretion so elect, then, while
any such Default or Event of Default is continuing, all of the Obligations shall
bear interest at the Default Rate applicable thereto.

2.2    Continuation and Conversion Elections.

(a)    The Borrower may:

(i)    elect, as of any Business Day, in the case of Alternate Base Rate
Revolving Loans (other than Swing Line Loans) to convert any Alternate Base Rate
Revolving Loan (or any part thereof in an amount not less than

 

10



--------------------------------------------------------------------------------

$5,000,000 or that is in an integral multiple of $1,000,000 in excess thereof)
into Eurodollar Revolving Loans; or

(ii)    elect, as of the last day of the applicable Interest Period, to continue
any Eurodollar Revolving Loan having Interest Periods expiring on such day (or
any part thereof in an amount not less than $5,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of Eurodollar Revolving Loans
in respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, such Eurodollar Revolving Loans shall
automatically convert into Alternate Base Rate Revolving Loans; provided further
that if the notice shall fail to specify the duration of the Interest Period,
such Interest Period shall be one month.

(b)    The Borrower shall deliver a notice of continuation/conversion (“Notice
of Continuation/Conversion”) to the Agent not later than 12:00 noon (Chicago
time) at least three (3) Business Days in advance of the Continuation/Conversion
Date, if the Loans are to be converted into or continued as Eurodollar Revolving
Loans and specifying:

(i)    the proposed Continuation/Conversion Date;

(ii)    the aggregate amount of Loans to be converted or renewed;

(iii)    the type of Loans resulting from the proposed conversion or
continuation; and

(iv)    the duration of the requested Interest Period, provided, however, the
Borrower may not select an Interest Period that ends after the Stated
Termination Date.

(c)    If upon the expiration of any Interest Period applicable to Eurodollar
Revolving Loans, the Borrower has failed to select timely a new Interest Period
to be applicable to Eurodollar Revolving Loans or if any Default or Event of
Default then exists, the Borrower shall be deemed to have elected to convert
such Eurodollar Revolving Loans into Alternate Base Rate Revolving Loans
effective as of the expiration date of such Interest Period.

(d)    The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

(e)    There may not be more than five (5) different Eurodollar Revolving Loans
in effect hereunder at any time.

2.3    Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate,

 

11



--------------------------------------------------------------------------------

then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate. In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section 2.3. have been paid or accrued if the
interest rate otherwise set forth in this Agreement had at all times been in
effect, then the Borrower shall, to the extent permitted by applicable law, pay
the Agent, for the account of the Lenders, an amount equal to the excess of
(a) the lesser of (i) the amount of interest which would have been charged if
the Maximum Rate had, at all times, been in effect or (ii) the amount of
interest which would have accrued had the interest rate otherwise set forth in
this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement. If a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, in the inverse order of maturity, and if there
are no Obligations outstanding, the Agent and/or such Lender shall refund to the
Borrower such excess.

2.4    Fee Letter. The Borrower agrees to pay the Agent the fees set forth in
the fee letter dated April 26, 2007, among Agent, JPMorgan Securities Inc. and
Borrower at the times set forth therein.

2.5    Unused Line Fee. On the first day of each Fiscal Quarter and on the
Termination Date the Borrower agrees to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, an unused line fee
(the “Unused Line Fee”) equal to the Applicable Margin times the amount by which
the Maximum Revolver Amount exceeded the sum of the average daily outstanding
amount of Revolving Loans and the average daily undrawn face amount of
outstanding Letters of Credit, during the immediately prior Fiscal Quarter or
shorter period if calculated for the first Fiscal Quarter ending after the
Closing Date or on the Termination Date. The Unused Line Fee shall be computed
on the basis of a 360-day year for the actual number of days elapsed. All
principal payments received by the Agent shall be deemed to be credited to the
Borrower’s Loan Account immediately upon receipt of good funds for purposes of
calculating the Unused Line Fee pursuant to this Section 2.5.

2.6    Letter of Credit Fee. The Borrower agrees to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin per annum times the face amount of such Letter of Credit and
to Agent for the benefit of the Letter of Credit Issuer a fronting fee of
one-quarter of one percent (0.25%) per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket costs,
fees and expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, negotiation of, issuance of, or amendment to any
Letter of Credit. The Letter of Credit Fee shall be payable quarterly in arrears
on the first day of each Fiscal Quarter following any Fiscal Quarter in which a
Letter of Credit is outstanding and on the Termination Date. The Letter of
Credit Fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed.

 

12



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS AND PREPAYMENTS

3.1    Revolving Loans. The Borrower shall repay the outstanding principal
balance of the Revolving Loans and all other Obligations, plus all accrued but
unpaid interest thereon, on the Termination Date. The Borrower may prepay
Revolving Loans at any time, and reborrow subject to the terms of this
Agreement. In addition, and without limiting the generality of the foregoing,
upon demand the Borrower shall pay to the Agent, for account of the Lenders, the
amount, without duplication, by which the Aggregate Revolver Outstandings
exceeds the lesser of the Borrowing Base or the Maximum Revolver Amount.

3.2    Termination of Facility. The Borrower may terminate this Agreement upon
at least ten (10) Business Days’ notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, and the cancellation and return of all outstanding
Letters of Credit, (b) the payment in full in cash of all reimbursable expenses
and other Obligations, and (c) with respect to any Eurodollar Revolving Loan
prepaid, payment of the amounts due under Section 4.4, if any.

 

13



--------------------------------------------------------------------------------

3.3     Prepayments of the Loans.

(a)    Immediately upon receipt by Borrower or its Subsidiaries of proceeds of
any (i) sale or other disposition of Collateral (excluding Accounts and
Inventory) permitted under Section 7.9. (ii) sale of the stock of any Subsidiary
of Borrower or (iii) issuance of equity securities (other than equity issued in
connection with Borrower’s Plans) or issuance of Debt (other than Guaranties)
permitted under the last sentence of Section 7.13 (excluding proceeds of equity
or Debt issued to finance a Permitted Acquisition but only to the extent such
proceeds are received and paid to the sellers of the Target contemporaneously
with the consummation of the Permitted Acquisition or contemporaneously with the
date on which any other consideration is required to be paid to such sellers in
connection with such Permitted Acquisition), Borrower shall prepay the
Obligations in an amount equal to all such proceeds, net of (A) commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrower in connection therewith
(in each case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable
to holders of senior Liens (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith (“Net Proceeds”); provided, that to
the extent no Default or Event of Default has occurred and is continuing at the
time of or after giving effect to any sale or disposition of Collateral under
clause (i) or any issuance of equity by Borrower under clause (iii), Borrower
may use the proceeds thereof for any of its general corporate purposes
(including, without limitation, Permitted Acquisitions and prepayment of Debt
under the Term Loan Agreement) to the extent not prohibited by this Agreement.
Notwithstanding the foregoing, if a Default or an Event of Default has occurred
and is continuing, all Net Proceeds from the sale of Collateral subject to
clause (i) above or from any issuance of equity by Borrower under clause
(iii) above shall be applied to the Obligations. Any such prepayment required by
this Section 3.3(a) shall be applied in accordance with Section 3.7.

(b)    [Intentionally Deleted].

(c)    No provision contained in this Section 3.3 shall constitute a consent to
an asset disposition that is otherwise not permitted by the terms of this
Agreement.

3.4    Eurodollar Revolving Loan Prepayments. In connection with any prepayment,
if any Eurodollar Revolving Loan is prepaid prior to the expiration date of the
Interest Period applicable thereto, the Borrower shall pay to the Lenders the
amounts described in Section 4.4.

3.5    Payments by the Borrower.

(a)    All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (Chicago time) on the
date specified herein. Any payment received by the Agent after such time shall
be deemed (for purposes of calculating interest only)

 

14



--------------------------------------------------------------------------------

to have been received on the following Business Day and any applicable interest
shall continue to accrue.

(b)    Subject to the provisions set forth in the definition of “Interest
Period”, whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

3.6    Payments as Revolving Loans. At the election of Agent, all payments of
interest, reimbursement obligations in connection with Letters of Credit and
Credit Support for Letters of Credit, fees, premiums, reimbursable expenses and
other sums payable hereunder, may be paid from the proceeds of Revolving Loans
made hereunder. The Borrower hereby irrevocably authorizes the Agent to charge
the Loan Account for the purpose of paying all amounts from time to time due
hereunder and agrees that all such amounts charged shall constitute Revolving
Loans (including Swing Line Loans and Agent Advances).

3.7    Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders, except for fees payable solely to Agent and the
Letter of Credit Issuer and except as provided in Section 11.1(b). All payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of Accounts or other Collateral received by the Agent, shall be
applied, ratably, subject to the provisions of this Agreement, first, to pay any
fees, indemnities or expense reimbursements (excluding any amounts relating to
Bank Products) then due to the Agent from the Borrower; second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower; third, to
pay interest due in respect of all Loans, including Swing Line Loans and Agent
Advances; fourth, to pay or prepay principal of the Swing Line Loans and Agent
Advances; fifth, to pay or prepay principal of the Revolving Loans (other than
Swing Line Loans and Agent Advances), unpaid reimbursement obligations in
respect of Letters of Credit and outstanding amounts due and owing under Hedge
Agreements approved in writing by Agent, ratably as to all such obligations
under this category; sixth, to pay an amount to Agent equal to all outstanding
Letter of Credit Obligations to be held as cash collateral for such Obligations;
and seventh, to the payment of any other Obligation (including all amounts with
respect to Bank Products). Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower, or unless an Event of
Default has occurred and is continuing, neither the Agent nor any Lender shall
apply any payments which it receives to any Eurodollar Revolving Loan, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Revolving Loan, or (b) in the event, and only to the extent, that
there are no outstanding Alternate Base Rate Revolving Loans and, in any event,
the Borrower shall pay Eurodollar breakage losses in accordance with
Section 4.4. The Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations.

3.8    Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent, any
Lender, the Bank

 

15



--------------------------------------------------------------------------------

or any Affiliate of the Bank is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Agent or
such Lender and the Borrower shall be liable to pay to the Agent and the
Lenders, and hereby does indemnify the Agent and the Lenders and hold the Agent
and the Lenders harmless for the amount of such payment or proceeds surrendered.
The provisions of this Section 3.8 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Agent or any Lender in
reliance upon such payment or application of proceeds, and any such contrary
action so taken shall be without prejudice to the Agent’s and the Lenders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 3.8 shall survive the termination of this Agreement.

3.9    Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent
shall record the principal amount of the Loans owing to each Lender, the undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of
unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender’s
Loans in its books and records. Failure by Agent or any Lender to make such
notation shall not affect the obligations of the Borrower with respect to the
Loans or the Letters of Credit. The Borrower agrees that the Agent’s and each
Lender’s books and records showing the Obligations and the transactions pursuant
to this Agreement and the other Loan Documents shall be admissible in any action
or proceeding arising therefrom, and shall constitute rebuttably presumptive
proof thereof, irrespective of whether any Obligation is also evidenced by a
promissory note or other instrument. The Agent will provide to the Borrower a
monthly statement of Loans, payments, and other transactions pursuant to this
Agreement. Such statement shall be deemed correct, accurate, and binding on the
Borrower and an account stated (except for reversals and reapplications of
payments made as provided in Section 3.7 and corrections of errors discovered by
the Agent), unless the Borrower notifies the Agent in writing to the contrary
within sixty (60) days after such statement is rendered. In the event a timely
written notice of objections is given by the Borrower, only the items to which
exception is expressly made will be considered to be disputed by the Borrower.

ARTICLE 4

TAXES, YIELD PROTECTION AND ILLEGALITY

4.1    Taxes.

(a)    Any and all payments by the Borrower to each Lender or the Agent under
this Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes. In addition, the Borrower shall
pay all Other Taxes.

(b)    The Borrower agrees to indemnify and hold harmless each Lender and the
Agent for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes

 

16



--------------------------------------------------------------------------------

imposed by any jurisdiction on amounts payable under this Section) paid by any
Lender or the Agent and any liability (including penalties, interest, additions
to tax and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days after the date such Lender or the
Agent makes written demand therefor.

(c)    If the Borrower shall be required by law to deduct or withhold any Taxes
or Other Taxes from or in respect of any sum payable hereunder to any Lender or
the Agent, then:

(i)    the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii)    the Borrower shall make such deductions and withholdings;

(iii)    the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv)    the Borrower shall also pay to each Lender or the Agent for the account
of such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

(d)    At the Agent’s request, within 30 days after the date of any payment by
the Borrower of Taxes or Other Taxes, the Borrower shall furnish the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Agent.

(e)    If the Borrower is required to pay additional amounts to any Lender or
the Agent pursuant to subsection (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.

4.2    Illegality.

(a)    If any Lender determines that the introduction of any Requirement of Law,
or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make Eurodollar Revolving
Loans, then, on notice thereof by that Lender to the Borrower through the Agent,
any obligation of that Lender to make Eurodollar Revolving Loans shall be
suspended

 

17



--------------------------------------------------------------------------------

until that Lender notifies the Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.

(b)    If a Lender determines that it is unlawful to maintain any Eurodollar
Revolving Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such
Eurodollar Revolving Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 4.4, either on the
last day of the Interest Period thereof, if that Lender may lawfully continue to
maintain such Eurodollar Revolving Loans to such day, or immediately, if that
Lender may not lawfully continue to maintain such Eurodollar Revolving Loans. If
the Borrower is required to so prepay any Eurodollar Revolving Loan, then
concurrently with such prepayment, the Borrower shall borrow from the affected
Lender, in the amount of such repayment, an Alternate Base Revolving Loan.

4.3    Increased Costs and Reduction of Return.

(a)    If any Lender determines that due to either (i) the introduction of or
any change in the interpretation of any law or regulation or (ii) the compliance
by that Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurodollar Revolving Loan, then the Borrower shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Agent), pay to the Agent for the account of such Lender, additional
amounts as are sufficient to compensate such Lender for such increased costs.

(b)    If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

4.4    Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

 

18



--------------------------------------------------------------------------------

(a)    the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Revolving Loan;

(b)    the failure of the Borrower to borrow, continue or convert a Loan after
the Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or

(c)    the prepayment or other payment (including after acceleration thereof) of
any Eurodollar Revolving Loan on a day that is not the last day of the relevant
Interest Period;

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
Eurodollar Revolving Loans or from fees payable to terminate the deposits from
which such funds were obtained. Borrower shall also pay any customary
administrative fees charged by any Lender in connection with the foregoing.

4.5    Inability to Determine Rates. If the Agent determines that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar
Revolving Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Revolving Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Revolving Loans hereunder shall be
suspended until the Agent revokes such notice in writing. Upon receipt of such
notice, the Borrower may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by it. If the Borrower does not revoke
such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrower, in the amount specified in the applicable notice submitted by
the Borrower, but such Loans shall be made, converted or continued as Alternate
Base Rate Revolving Loans instead of Eurodollar Revolving Loans.

4.6    Certificates of Agent. If any Lender claims reimbursement or compensation
under this Article 4, Agent shall determine the amount thereof and shall deliver
to the Borrower (with a copy to the affected Lender) a certificate setting forth
in reasonable detail the amount payable to the affected Lender, and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

4.7    Survival. The agreements and obligations of the Borrower in this Article
4 shall survive the payment of all other Obligations.

ARTICLE 5

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

5.1    Books and Records. The Borrower shall maintain, at all times, correct and
complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a). The Borrower shall, by means of appropriate entries,
reflect in such accounts and in all Financial Statements proper liabilities and
reserves for all taxes and proper provision for depreciation and amortization of
property and bad

 

19



--------------------------------------------------------------------------------

debts, all in accordance with GAAP. The Borrower shall maintain at all times
books and records pertaining to the Collateral in such detail, form and scope as
the Agent or any Lender shall reasonably require, including, but not limited to,
records of (a) all payments received and all credits and extensions granted with
respect to the Accounts; (b) the return, rejection, repossession, stoppage in
transit, loss, damage, or destruction of any Inventory; and (c) all other
dealings affecting the Collateral.

5.2    Financial Information. The Borrower shall promptly furnish to each
Lender, all such financial information as the Agent shall reasonably request.
Without limiting the foregoing, the Borrower will furnish to the Agent, in
sufficient copies for distribution by the Agent to each Lender, in such detail
as the Agent or the Lenders shall request, the following:

(a)    As soon as available, but in any event not later than ninety (90) days
after the close of each Fiscal Year, audited consolidated balance sheets, and
income statements, cash flow statements and changes in stockholders’ equity for
the Borrower and its consolidated Subsidiaries for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Borrower
and its consolidated Subsidiaries as at the date thereof and for the Fiscal Year
then ended, and prepared in accordance with GAAP. Such statements shall be
examined in accordance with generally accepted auditing standards by and, in the
case of such statements performed on a consolidated basis, accompanied by a
report thereon unqualified in any respect of independent certified public
accountants selected by the Borrower and reasonably satisfactory to the Agent.
The Borrower, simultaneously with retaining such independent public accountants
to conduct such annual audit, shall send a letter to such accountants, with a
copy to the Agent and the Lenders, notifying such accountants that one of the
primary purposes for retaining such accountants’ services and having financial
statements audited by them is for use by the Agent and the Lenders. To the
extent the Borrower cannot provide Agent with any additional financial
statements and other supporting financial documents and schedules as the Agent
may request, the Borrower hereby authorizes the Agent, with the Borrower’s
participation, to communicate directly with the Borrower’s certified public
accountants and, by this provision, authorizes those accountants to discuss
directly with the Agent, with Borrower’s participation, the finances and affairs
of the Borrower; provided, that if any request made to such accountants by the
Agent is for information, materials or other supporting financial documents or
schedules with respect to matters which are outside the scope of such
accountants’ engagement or which have not been approved for release by
Borrower’s audit committee, at the request of Agent, Borrower will propose to
its audit committee for consideration at its next scheduled meeting an amendment
to include such additional matters in the scope of its accountants’ engagement
and/or to approve the release of such materials or supporting information as
Agent shall request; provided, further that such accountants may only disclose
such materials and supporting information if permitted to be disclosed pursuant
to such accountants’ policies and procedures.

(b)    As soon as available, but in any event not later than thirty (30) days
after the end of each month, unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such month, and
unaudited consolidated income statements and cash flow statements for the
Borrower and its consolidated Subsidiaries for such month and for the period
from the beginning of the Fiscal Year to the end of such month, all in

 

20



--------------------------------------------------------------------------------

reasonable detail, fairly presenting the financial position and results of
operations of the Borrower and its consolidated Subsidiaries as at the date
thereof and for such periods, and, in each case, in comparable form, figures for
the corresponding period for the prior Fiscal Year and for the Borrower’s
budget, and prepared in accordance with GAAP applied consistently as with the
audited Financial Statements required to be delivered pursuant to
Section 5.2(a); provided, however, that monthly cash flow statements will be
prepared in a manner consistent with the unaudited cash flow statements
delivered to Agent prior to the Closing Date and which is not in accordance with
GAAP, The Borrower shall certify by a certificate signed by its chief financial
officer that all such statements (except the monthly cash flow statements) have
been prepared in accordance with GAAP and present fairly the Borrower’s
financial position as at the dates thereof and its results of operations for the
periods then ended, subject to normal year-end adjustments.

(c)    [intentionally omitted].

(d)    With each of the annual audited Financial Statements delivered pursuant
to Section 5.2(a), and within thirty (30) days after the end of each month, a
certificate of the chief financial officer of the Borrower setting forth in
reasonable detail the calculations required to establish that the Borrower was
in compliance with the covenant set forth in Section 7.23, during the period
covered in such Financial Statements and as at the end thereof. Within thirty
(30) days after the end of each month, a certificate of the chief financial
officer of the Borrower stating that, except as explained in reasonable detail
in such certificate, (A) all of the representations and warranties of the
Borrower contained in this Agreement and the other Loan Documents are correct
and complete in all material respects as at the date of such certificate as if
made at such time, except for those that speak as of a particular date, (B) the
Borrower is, at the date of such certificate, in compliance in all material
respects with all of its respective covenants and agreements in this Agreement
and the other Loan Documents, (C) no Default or Event of Default then exists or
existed during the period covered by the Financial Statements for such month,
(D) describing and analyzing in reasonable detail all material trends, changes,
and developments in each and all Financial Statements; and (E) explaining the
variances of the figures in the corresponding budgets and prior Fiscal Year
financial statements. If such certificate discloses that a representation or
warranty is not correct or complete, or that a covenant has not been complied
with, or that a Default or Event of Default existed or exists, such certificate
shall set forth what action the Borrower has taken or proposes to take with
respect thereto.

(e)    Prior to the beginning of each Fiscal Year (commencing with the Fiscal
Year beginning December 1, 2007), annual forecasts (to include forecasted
consolidated balance sheets, income statements and cash flow statements) for the
Borrower and its Subsidiaries as at the end of and for each month of such Fiscal
Year.

(f)    Promptly after filing with the PBGC and the IRS, a copy of each annual
report and, upon Agent’s request, such other filings filed with respect to each
Plan of the Borrower.

(g)    As soon as available, but in any event not later than forty-five
(45) days after the end of each Fiscal Quarter, unaudited consolidated financial
statements for such

 

21



--------------------------------------------------------------------------------

Fiscal Quarter, in a form consistent with Borrower’s Form 10-Q quarterly report
filed with the Securities and Exchange Commission for the Fiscal Quarter ending
February 28, 2003. Promptly upon the filing thereof, Borrower shall notify Agent
if any reports or other documents have been filed by the Borrower or any of its
Subsidiaries with the Securities and Exchange Commission under the Exchange Act.
Borrower shall promptly provide Agent with copies of any of the above filings if
not electronically available and shall promptly provide Agent with copies of all
reports, notices, or statements sent or received by the Borrower or any of its
Subsidiaries to or from the holders of any equity interests of the Borrower
(other than routine non-material correspondence sent by shareholders of the
Borrower to the Borrower) or any such Subsidiary or of any Debt of the Borrower
or any of its Subsidiaries registered under the Securities Act of 1933 or to or
from the trustee under any indenture under which the same is issued.

(h)    As soon as available, but in any event not later than 15 days after the
Borrower’s receipt thereof, a copy of all management reports and management
letters prepared for the Borrower by any independent certified public
accountants of the Borrower.

(i)    Promptly after their distribution or filing, as applicable, copies of any
and all proxy statements, financial statements, and reports which the Borrower
makes available to its shareholders; provided, that if any such materials are
available electronically as a filing with the Securities and Exchange
Commission, Borrower shall give Agent prompt notice of such filing and need not
provide Agent with copies of such publicly filed materials.

(j)    If requested by the Agent, promptly after filing with the IRS, a copy of
each tax return filed by the Borrower or by any of its Subsidiaries.

(k)    Within fifteen (15) days after the end of each month (for such month) or
more frequently if requested by Agent, a Borrowing Base Certificate together
with supporting information in accordance with Section 9 of the Security
Agreement.

(l)    On each anniversary date of the Closing Date and at any other time as
Agent shall request so long as an Event of Default has occurred and is
continuing, an updated Schedule 6.13 which shall be complete and accurate as of
such date. On the last day of each Fiscal Quarter and at any other time as Agent
shall request so long as an Event of Default has occurred and is continuing, an
updated Schedule 6.12 which shall be complete and accurate as of such date.

(m)    Such additional information as the Agent and/or any Lender may from time
to time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary.

5.3    Notices to the Lenders. The Borrower shall notify the Agent and the
Lenders in writing of the following matters at the following times:

 

22



--------------------------------------------------------------------------------

(a)    Immediately after an officer of Borrower becomes aware of any Default or
Event of Default;

(b)    Immediately after an officer of Borrower becomes aware of the assertion
by the holder of any capital stock of the Borrower or of any Subsidiary or the
holder of any Debt of the Borrower or any Subsidiary in a face amount in excess
of $100,000 that a default exists with respect thereto or that the Borrower or
such Subsidiary is not in compliance with the terms thereof, or the threat or
commencement by such holder of any enforcement action because of such asserted
default or non-compliance;

(c)    Immediately after an officer of Borrower becomes aware of any event or
circumstance which could have a Material Adverse Effect;

(d)    Immediately after an officer of Borrower becomes aware of any pending or
threatened action, suit, or proceeding, by any Person, or any pending or
threatened investigation by a Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect;

(e)    Immediately after an officer of Borrower becomes aware of any pending or
threatened strike, work stoppage, unfair labor practice claim, or other labor
dispute affecting the Borrower or any of its Subsidiaries in a manner which
could reasonably be expected to have a Material Adverse Effect;

(f)    Immediately after an officer of Borrower becomes aware of any violation
of any law, statute, regulation, or ordinance of a Governmental Authority
affecting the Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect;

(g)    Immediately after receipt of any notice of any violation by the Borrower
or any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that the Borrower or any Subsidiary is not in compliance
with any Environmental Law or is investigating the Borrower’s or such
Subsidiary’s compliance therewith, which non-compliance could reasonably be
expected to have a Material Adverse Effect;

(h)    Immediately after receipt of any written notice that the Borrower or any
of its Subsidiaries is or may be liable to any Person as a result of the Release
or threatened Release of any Contaminant or that the Borrower or any Subsidiary
is subject to investigation by any Governmental Authority evaluating whether any
remedial action is needed to respond to the Release or threatened Release of any
Contaminant which, in either case, is reasonably likely to give rise to
liability of Borrower in excess of $850,000;

(i)    Immediately after receipt of any written notice of the imposition of any
Environmental Lien against any property of the Borrower or any of its
Subsidiaries;

(j)    Any change in the Borrower’s name as it appears in the state of its
incorporation or other organization, state of incorporation or organization,
type of entity, organizational identification number, locations of Collateral,
or form of organization, trade

 

23



--------------------------------------------------------------------------------

names under which the Borrower will sell Inventory or create Accounts, or to
which instruments in payment of Accounts may be made payable, in each case at
least thirty (30) days prior thereto;

(k)    Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event (other than a Reportable Event
with respect to a Pension Plan) or a prohibited transaction (as defined in
Sections 406 of ERISA and 4975 of the Code) has occurred, and, when known, any
action taken or threatened by the IRS, the DOL or the PBGC with respect thereto;
and in the event a Reportable Event with respect to a Pension Plan occurs within
ten Business Days after such occurrence and before such occurrence is reported
to the PBGC.

(1)    Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (Form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by the Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either the Borrower or any
ERISA Affiliate;

(m)    Upon request, copies of each actuarial report for any Plan or
Multi-employer Plan and annual report for any Multi-employer Plan and a summary
of any changes in the benefits of any existing Plan which increases the
Borrower’s annual costs with respect thereto by an amount in excess of
$1,000,000; and within three (3) Business Days after receipt by an officer of
Borrower or an officer of any ERISA Affiliate, copies of the following: (i) any
notices of the PBGC’s intention to terminate a Plan or to have a trustee
appointed to administer such Plan; (ii) any favorable or unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Code; or (iii) any notice from a Multi-employer Plan
regarding the imposition of withdrawal liability;

(n)    Within three (3) Business Days after an officer of the Borrower becomes
aware of the occurrence thereof: (i) the establishment of any new Plan or the
commencement of contributions to any Plan to which the Borrower or any ERISA
Affiliate was not previously contributing; or (ii) any failure by the Borrower
or any ERISA Affiliate to make a required installment or any other required
payment under Section 412 of the Code on or before the due date for such
installment or payment; or

(o)    Within three (3) Business Days after an officer of the Borrower or any
ERISA Affiliate knows or has reason to know that any of the following events has
or will occur: (i) a Multi-employer Plan has been or will be terminated;
(ii) the administrator or plan sponsor of a Multi-employer Plan intends to
terminate a Multi-employer Plan; or (iii) the PBGC has instituted or will
institute proceedings under Section 4042 of ERISA to terminate a Multi-employer
Plan.

 

24



--------------------------------------------------------------------------------

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

5.4    Appraisals. Whenever a Default or Event of Default exists, and at such
other times not more frequently than once a year as the Agent requests, the
Borrower shall, at its expense and upon the Agent’s request, provide the Agent
with an Appraisal.

ARTICLE 6

GENERAL WARRANTIES AND REPRESENTATIONS

The Borrower warrants and represents to the Agent and the Lenders that except as
hereafter disclosed to and accepted by the Agent and the Required Lenders in
writing:

6.1    Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents. The Borrower has the power and authority to execute, deliver and
perform this Agreement and the other Loan Documents to which it is a party, to
incur the Obligations, and to grant to the Agent Liens upon and security
interests in the Collateral. The Borrower has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by the Borrower, and
constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms. The Borrower’s execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party do not and will not conflict with, or constitute a violation
or breach of (excluding conflicts, violations or breaches of any provision in
any contract prohibiting the grant of a lien in specific leased or licensed
assets), or result in the imposition of any Lien upon the property of the
Borrower or any of its Subsidiaries, by reason of the terms of (a) any contract,
mortgage, lease, agreement, indenture, or instrument to which the Borrower is a
party or which is binding upon it and which involves obligations in excess of
$500,000, (b) any Requirement of Law applicable to the Borrower or any of its
Subsidiaries, or (c) the certificate or articles of incorporation or by-laws or
the limited liability company or limited partnership agreement of the Borrower
or any of its Subsidiaries.

6.2    Validity and Priority of Security Interest. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the ratable benefit of the Agent and the
Lenders, and such Liens constitute perfected and continuing Liens on all the
Collateral, having priority over all other Liens on the Collateral, except for
those Liens identified in clauses (c), (d), (e) and (g) of the definition of
Permitted Liens securing all the Obligations, and enforceable against the
Borrower and all third parties.

6.3    Organization and Qualification. The Borrower (a) is duly organized or
incorporated and validly existing in good standing under the laws of the state
of its organization or incorporation, (b) is qualified to do business and is in
good standing in the jurisdictions set forth on Schedule 6.3 which are the only
jurisdictions in which qualification is necessary in order for it to own or
lease its property and conduct its business and in respect of any jurisdiction

 

25



--------------------------------------------------------------------------------

outside the United States, where the failure to so qualify in such jurisdiction
could reasonably be expected to have a Material Adverse Effect and (c) has all
requisite power and authority to conduct its business and to own its property.

6.4    Corporate Name; Prior Transactions. The Borrower has not, during the past
five (5) years, been known by or used any other corporate or fictitious name
other than Omnova Solutions Inc., or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property outside of the ordinary course of business.

6.5    Subsidiaries and Affiliates. Schedule 6.5 is a correct and complete list
of the name and relationship to the Borrower of each and all of the Borrower’s
Subsidiaries and other Affiliates subject to the addition of any new
Subsidiaries pursuant to a Permitted Acquisition. Each Subsidiary is (a) duly
incorporated or organized and validly existing in good standing under the laws
of its state of incorporation or organization set forth on Schedule 6.5. and
(b) qualified to do business and in good standing in each jurisdiction in which
the failure to so qualify or be in good standing could reasonably be expected to
have a material adverse effect on any such Subsidiary’s business, operations,
Collateral, or condition (financial or otherwise) and (c) has all requisite
power and authority to conduct its business and own its property.

6.6    Financial Statements and Projections.

(a)    The Borrower has delivered to the Agent and the Lenders the audited
balance sheet and related statements of income, retained earnings, cash flows,
and changes in stockholders equity for the Borrower and its consolidated
Subsidiaries as of November 30, 2006, and for the Fiscal Year then ended,
accompanied by the report thereon of the Borrower’s independent certified public
accountants, Ernst & Young. The Borrower has also delivered to the Agent and the
Lenders the unaudited balance sheet and related statements of income and cash
flows for the Borrower and its consolidated Subsidiaries for the month ending
March 31, 2007. Such financial statements are attached hereto as Exhibit C. All
such financial statements have been prepared in accordance with GAAP (other than
for monthly cash flow statements which have been prepared in a manner consistent
with the unaudited cash flow statements delivered to Agent prior to the Closing
Date) and present accurately and fairly in all material respects the financial
position of the Borrower and its consolidated Subsidiaries as at the dates
thereof and their results of operations for the periods then ended.

(b)    The Latest Projections when submitted to the Lenders as required herein
represent the Borrower’s best estimate of the future financial performance of
the Borrower and its consolidated Subsidiaries for the periods set forth
therein. The Latest Projections have been prepared on the basis of the
assumptions set forth therein, which the Borrower believes are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lenders.

6.7    [Intentionally Deleted]

6.8    Solvency. The Borrower is Solvent and prior to and after giving effect to
the Borrowings to be made on the Closing Date, the incurrence of the Debt under
the Term Loan

 

26



--------------------------------------------------------------------------------

Agreement, and the issuance of the Letters of Credit to be issued on the Closing
Date, and shall remain Solvent during the term of this Agreement.

6.9    Debt. After giving effect to the making of the Revolving Loans to be made
on the Closing Date, the Borrower and its Subsidiaries have no Debt, except
(a) the Obligations, (b) the Debt under the Term Loan Agreement, and (c) Debt
described on Schedule 6.9.

6.10    Distributions. Since November 30, 2006, no Distribution has been
declared, paid, or made upon or in respect of any capital stock or other
securities of the Borrower or any of its Subsidiaries.

6.11    Real Estate; Leases; Liens. Schedule 6.11 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned by the Borrower and
all Real Estate owned by any of its Subsidiaries, all leases and subleases of
real or personal property held by the Borrower as lessee or sublessee (other
than any lease of personal property as to which the Borrower is lessee or
sublessee for which the aggregate payments with respect to such lease in any
Fiscal Year are less than 5100,000), and all leases and subleases of real or
personal property held by the Borrower as lessor, or sublessor. Each of such
leases and subleases in respect of real property where the Borrower maintains
Collateral (including, without limitation, its offices in Fairlawn, Ohio) is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists. With
respect to all other leases and subleases of real or personal property, each of
such leases and subleases is valid and enforceable in accordance with its terms
and is in full force and effect, and no default by any party to any such lease
or sublease exists except for defaults that could not be reasonably expected to
have a Material Adverse Effect. The Borrower has good and marketable title in
fee simple to the Real Estate identified on Schedule 6.11 as owned by the
Borrower, or valid leasehold interests in all Real Estate designated therein as
“leased” by the Borrower and the Borrower and its Subsidiaries have good,
indefeasible, and merchantable title to all of their respective property
reflected on the November 30, 2006 Financial Statements delivered to the Agent
and the Lenders, except as disposed of in the ordinary course of business since
the date thereof. Except as disclosed on Schedule 6.11. Borrower and its
Subsidiaries own their assets free of all Liens except Permitted Liens.

6.12    Proprietary Rights. Schedule 6.12 sets forth a correct and complete list
of all of the Borrower’s Proprietary Rights, as updated by Borrower pursuant to
Section 5.2(1). None of the Proprietary Rights is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 6.12, as
updated by Borrower pursuant to Section 5.2(1). To the best of the Borrower’s
knowledge, none of the Proprietary Rights infringes on or conflicts with any
other Person’s property, and no other Person’s property infringes on or
conflicts with the Proprietary Rights to the extent that such infringement or
conflict with the Proprietary Rights could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Proprietary Rights
described on Schedule 6.12 (as updated by Borrower pursuant to Section 5.2(l))
constitute all of the property of such type necessary to the current conduct of
the Borrower’s business.

 

27



--------------------------------------------------------------------------------

6.13    Trade Names. All trade names under which the Borrower or any of its
Subsidiaries will sell Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, are listed on Schedule 6.13, as updated
by Borrower pursuant to Section 5.2(1).

6.14    Litigation. Except as set forth on Schedule 6.14, there is no pending,
or to the best of the Borrower’s knowledge threatened, action, suit, proceeding,
or counterclaim by any Person, or to the best of the Borrower’s knowledge,
investigation by any Governmental Authority, or any basis for any of the
foregoing, which could reasonably be expected to have a Material Adverse Effect.

6.15    Labor Disputes. Except as set forth on Schedule 6.15, as of the Closing
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Borrower or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) to the best of Borrower’s knowledge, no
union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of the Borrower or any of its
Subsidiaries or for any similar purpose, (d) there is no pending or (to the best
of the Borrower’s knowledge) threatened, strike or work stoppage and (e) there
is no pending or (to the best of the Borrower’s knowledge) threatened unfair
labor practice claim, or other labor dispute against or affecting the Borrower
or its Subsidiaries or their employees that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse effect.

6.16    Environmental Laws. Except as otherwise disclosed on Schedule 6.16, to
the best knowledge of each officer of Borrower, based on reasonable
investigation and inquiry:

 

28



--------------------------------------------------------------------------------

(a)    The Borrower and its Subsidiaries have complied in all material respects
with all Environmental Laws for which such failure to comply could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and neither the Borrower nor any Subsidiary nor any of its presently owned real
property or presently conducted operations, nor its previously owned real
property or prior operations, is subject to any enforcement order from or
liability agreement with any Governmental Authority or private Person respecting
(i) compliance with any Environmental Law or (ii) any potential liabilities and
costs or remedial action arising from the Release or threatened Release of a
Contaminant, that in either instance could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)    The Borrower and its Subsidiaries have obtained or filed applications for
all permits necessary for their current operations under Environmental Laws, and
all such permits are in good standing and the Borrower and its Subsidiaries are
in compliance with all material terms and conditions of such permits.

(c)    Neither the Borrower nor any of its Subsidiaries nor any of its
predecessors in interest, has in violation of applicable law stored, treated or
disposed of any hazardous waste except where such violation, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(d)    Neither the Borrower nor any of its Subsidiaries has received any
summons, complaint, order or similar written notice indicating that it is not
currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant, that in either instance could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(e)    None of the present or past operations of the Borrower and its
Subsidiaries is the subject of any investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to a Release or
threatened Release of a Contaminant that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(f)    Neither the Borrower nor any of its Subsidiaries has filed any notice
under any requirement of Environmental Law reporting a spill or accidental and
unpermitted Release or discharge of a Contaminant into the environment which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(g)    Neither the Borrower nor any of its Subsidiaries has entered into any
negotiations or settlement agreements with any Person (including the prior owner
of its property) imposing material obligations or liabilities on the Borrower or
any of its Subsidiaries with respect to any remedial action in response to the
Release of a Contaminant or environmentally related claim.

(h)    None of the products manufactured, distributed or sold by the Borrower or
any of its Subsidiaries contain asbestos containing material.

 

29



--------------------------------------------------------------------------------

(i)    No Environmental Lien has attached to the Real Estate.

6.17    No Violation of Law. Neither the Borrower nor any of its Subsidiaries is
in violation of any law, statute, regulation, ordinance, judgment, order, or
decree applicable to it which violation could reasonably be expected to have a
Material Adverse Effect.

6.18    No Default. Neither the Borrower nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which the Borrower or such Subsidiary is a party or
by which it is bound, which default could reasonably be expected to have a
Material Adverse Effect.

6.19    ERISA Compliance. Except as specifically disclosed in Schedule 6.19:

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law and listed on
Schedule 6.19. Each Plan which is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS and to the
best knowledge of the Borrower, nothing has occurred which would cause the loss
of such qualification. The Borrower and each ERISA Affiliate have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)    There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

6.20    Taxes. The Borrower and its Subsidiaries have filed all federal and
other tax returns and reports required to be filed, and have paid all federal
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable unless such unpaid taxes and assessments would constitute a Permitted
Lien.

6.21    Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940. The Borrower is not subject to regulation
under the Federal Power Act,

 

30



--------------------------------------------------------------------------------

the Interstate Commerce Act, any state public utilities code or law, or any
other federal or state statute or regulation limiting its ability to incur
indebtedness.

6.22    Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for general corporate purposes, to refinance certain existing
indebtedness and for working capital purposes. Neither the Borrower nor any
Subsidiary is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

6.23    Copyrights, Patents, Trademarks and Licenses, etc. The Borrower owns or
is licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, licenses, rights
of way, authorizations and other rights that are reasonably necessary for the
operation of its businesses, without conflict with the rights of any other
Person except where any conflict, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed by the Borrower or any
Subsidiary infringes upon any valid, enforceable intellectual property rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of Borrower, threatened, which, in either case,
could reasonably be expected to have a Material Adverse Effect.

6.24    No Material Adverse Change. As of the Closing Date, no Material Adverse
Effect has occurred since November 30, 2006.

6.25    Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

6.26    Material Agreements. Schedule 6.26 hereto sets forth as of the Closing
Date all material agreements and contracts to which the Borrower or any of its
Subsidiaries is a party or is bound as of the date hereof.

6.27    Bank Accounts. Schedule 6.27 contains as of the Closing Date a complete
and accurate list of all bank accounts maintained by the Borrower with any bank
or other financial institution.

6.28    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, the
Borrower or any of its Subsidiaries of this Agreement or any other Loan
Document.

 

31



--------------------------------------------------------------------------------

6.29    Insurance. Schedule 6.29 summarizes the property and casualty insurance
carried by the Borrower with respect to itself and its Subsidiaries. Schedule
6.29 includes the insurer’s or insurers’ name(s), policy number(s), expiration
date(s), amount(s) of coverage, type(s) of coverage and deductibles. Schedule
6,29 also includes similar information, and describes any reserves, relating to
any self-insurance program that is in effect.

6.30    Inactive Subsidiaries. Except as set forth on Schedule 6.30, none of the
Inactive Subsidiaries (a) has assets with an aggregate book value in excess of
$5,000 (other than equity in its foreign Subsidiaries), (b) has any material
liabilities or (c) engage in any business activities.

6.31    Reportable Transaction. The Borrower does not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.

ARTICLE 7

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants to the Agent and each Lender that so long as any of the
Obligations remain outstanding or this Agreement is in effect:

7.1    Taxes and Other Obligations. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) file when due all tax returns and other reports which
it is required to file; (b) pay, or provide for the payment, when due, of all
taxes, fees, assessments and other governmental charges against it or upon its
property, income and franchises, make all required withholding and other tax
deposits, and establish adequate reserves for the payment of all such items, and
provide to the Agent and the Lenders, upon request, satisfactory evidence of its
timely compliance with the foregoing; and (c) pay when due all Debt owed by it
and all claims of materialmen, mechanics, carriers, warehousemen, landlords,
processors and other like Persons, and all other indebtedness owed by it and
perform and discharge in a timely manner all other obligations undertaken by it;
provided, however, so long as the Borrower has notified the Agent in writing,
neither the Borrower nor any of its Subsidiaries need pay any tax, fee,
assessment, or governmental charge or claims of materialmen, mechanics,
carriers, warehousemen, landlords, processors and other like Persons (i) it is
contesting in good faith by appropriate proceedings diligently pursued, (ii) as
to which the Borrower or its Subsidiary, as the case may be, has established
proper reserves as required under GAAP, and (iii) the nonpayment of which does
not result in the imposition of a Lien (other than a Permitted Lien) or if such
nonpayment will result in a Lien (other than a Permitted Lien) such anticipated
Lien is bonded to the reasonable satisfaction of Agent (A) within thirty
(30) days after the imposition of such Lien if such Lien is imposed solely on
Borrower’s owned Real Estate or (B) in all other cases, prior to the time such
Lien is imposed.

7.2    Legal Existence and Good Standing. The Borrower shall, and shall cause
each of its Subsidiaries to, maintain its legal existence and its qualification
and good standing in all jurisdictions in which the failure to maintain such
existence and qualification or good standing could reasonably be expected to
have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

7.3    Compliance with Law and Agreements; Maintenance of Licenses. The Borrower
shall comply, and shall cause each Subsidiary to comply, in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act and all Environmental Laws). The Borrower shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business as conducted on the Closing Date. The Borrower shall not modify, amend
or alter its certificate or articles of incorporation or bylaws, other than in a
manner which does not adversely affect the rights of the Lenders or the Agent.

7.4    Maintenance of Property; Inspection of Property.

(a)    The Borrower shall, and shall cause each of its Subsidiaries to, maintain
all of its property necessary and useful in the conduct of its business, in good
operating condition and repair, ordinary wear and tear excepted.

(b)    The Borrower shall maintain complete and accurate books and records (in
accordance with GAAP) with respect to the financial operations of the Borrower
and the Collateral, and furnish to the Agent, with sufficient copies for each of
the Lenders, such reports relating to the Collateral as the Agent shall from
time to time request.

(c)    The Borrower shall permit representatives and independent contractors of
the Agent (at the expense of the Borrower) and, so long as no Event of Default
has occurred and is continuing, not to exceed two (2) times per year to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, when an Event of Default exists, the Agent or any
Lender may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice.

7.5    Insurance.

(a)    The Borrower shall maintain, and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers having a rating of at
least A or better by Best Rating Guide, insurance against loss or damage by fire
with extended coverage; theft, burglary, pilferage and loss in transit; public
liability and third party property damage; larceny, embezzlement or other
criminal liability; business interruption; public liability and third party
property damage; and such other hazards or of such other types as is customary
for Persons engaged in the same or similar business, as the Agent, in its
discretion, or acting at the direction of the Required Lenders, shall specify,
in amounts, and under policies acceptable to the Agent and the Required Lenders.
Without limiting the foregoing, in the event that any improved Real Estate is
determined to be located within an area that has been identified by the Director
of the Federal Emergency Management Agency as a Special Flood Hazard Area
(“SFHA”), the Borrower shall purchase and maintain flood insurance on the
improved Real Estate and any Equipment and Inventory located on such Real
Estate. The amount of said flood

 

33



--------------------------------------------------------------------------------

insurance will be reasonably determined by the Agent, and shall, at a minimum,
comply with applicable federal regulations as required by the Flood Disaster
Protection Act of 1973, as amended. The Borrower shall also maintain flood
insurance for its Inventory and Equipment which is, at any time, located in a
SFHA.

(b)    The Borrower shall cause the Agent, for the ratable benefit of the Agent
and the Lenders, to be named as secured party and sole loss payee on all
business interruption insurance policies and all insurance policies covering the
Collateral or additional insured, in a manner acceptable to the Agent. Each
policy of insurance shall contain a clause or endorsement requiring the insurer
to give not less than thirty (30) days’ prior written notice to the Agent in the
event of cancellation of the policy for any reason whatsoever and a clause or
endorsement stating that the interest of the Agent shall not be impaired or
invalidated by any act or neglect of the Borrower or any of its Subsidiaries or
the owner of any Real Estate for purposes more hazardous than are permitted by
such policy. All premiums for such insurance shall be paid by the Borrower when
due, and certificates of insurance and, if requested by the Agent or any Lender,
photocopies of the policies, shall be delivered to the Agent, in each case in
sufficient quantity for distribution by the Agent to each of the Lenders. If the
Borrower fails to procure such insurance or to pay the premiums therefor when
due, the Agent may, and at the direction of the Required Lenders shall, do so
from the proceeds of Revolving Loans.

7.6    Insurance and Condemnation Proceeds. The Borrower shall promptly notify
the Agent and the Lenders of any loss, damage, or destruction to the Collateral
in excess of $500,000, whether or not covered by insurance. The Agent is hereby
authorized to collect all business interruption proceeds and all other insurance
and condemnation proceeds in respect of Collateral directly and to apply or
remit them as follows:

(i) With respect to insurance and condemnation proceeds relating to Collateral
and proceeds of business interruption insurance, after deducting from such
proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent shall apply such proceeds, ratably, to
the reduction of the Obligations in the order provided for in Section 3.7.

(ii) With respect to insurance and condemnation proceeds relating to Fixed
Assets, to the extent not prohibited by the terms of the Term Loan Agreement,
the Borrower shall use such proceeds, or any part thereof, to replace, repair,
restore or rebuild the relevant Fixed Assets in a diligent and expeditious
manner with materials and workmanship of substantially the same quality as
existed before the loss, damage or destruction; provided that Borrower need not
comply with the requirements under this clause (ii) to the extent it
demonstrates to Agent’s satisfaction that Borrower’s remaining Fixed Assets are
sufficient for Borrower to continue producing and processing Inventory in a
manner which is substantially similar to the operations of Borrower existing
immediately prior to the event resulting in insurance and condemnation proceeds
being issued.

 

34



--------------------------------------------------------------------------------

7.7    Environmental Laws.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, conduct its
business in compliance in all material respects with all Environmental Laws
applicable to it, including those relating to the generation, handling, use,
storage, and disposal of any Contaminant. The Borrower shall, and shall cause
each of its Subsidiaries to, take prompt and appropriate action to respond to
any non-compliance with Environmental Laws.

(b) The Agent or any Lender may request copies of technical reports prepared by
the Borrower and its communications with any Governmental Authority to determine
whether the Borrower or any of its Subsidiaries is proceeding reasonably to
correct, cure or contest in good faith any alleged non-compliance or
environmental liability.

7.8    Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401 (a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; and (e) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

7.9    Mergers, Consolidations or Sales. Neither the Borrower nor any of its
Subsidiaries shall enter into any transaction of merger, reorganization, or
consolidation, or transfer, sell, assign, lease, or otherwise dispose of all or
any part of its property, or wind up, liquidate or dissolve, or agree to do any
of the foregoing, except (a) for sales of Inventory in the ordinary course of
its business, (b) for sales or other dispositions of Proprietary Rights that are
obsolete or no longer useable by Borrower in its Business; provided, that any
such Proprietary Right to be sold or disposed of by Borrower is not related to
the production, processing, sale or distribution of inventory or collection on
Accounts, (c) for sales of Fixed Assets not to exceed $5,000,000 in any Fiscal
Year; provided, that Borrower may sell additional Fixed Assets in excess of such
amount to the extent it first demonstrates to Agent’s satisfaction that
Borrower’s remaining Fixed Assets are sufficient for Borrower to continue
producing and processing Inventory in a manner which is substantially similar to
the operations of Borrower existing immediately prior to such proposed sale,
(d) the merger of Omnova Overseas, Inc. with and into Borrower as long as
Borrower is the surviving entity and (e) mergers in connection with consummation
of Permitted Acquisitions so long as Borrower is the surviving corporation.
Within 270 days following each sale or disposition of Fixed Assets, the Borrower
shall reinvest the proceeds of that sale or disposition in other Fixed Assets
unless it first demonstrates to Agent’s satisfaction that Borrower’s remaining
Fixed Assets are sufficient for Borrower to continue producing and processing
Inventory in a manner which is substantially similar to the operations of
Borrower existing immediately prior to such sale or disposition, in which case
it may then apply such proceeds in any manner permitted under the terms of the
Term Loan Agreement.

7.10    Distributions; Capital Change; Restricted Investments. Neither the
Borrower nor any of its Subsidiaries shall (a) directly or indirectly declare or
make, or incur any liability to make, any Distribution, except Distributions to
the Borrower by its Subsidiaries, (b)

 

35



--------------------------------------------------------------------------------

make any change in its capital structure which could have a Material Adverse
Effect or (c) make any Restricted Investment. Notwithstanding the foregoing, so
long as no Event of Default has occurred and is continuing immediately before
and after giving effect to the following, Borrower may: (i) purchase its common
stock for any Plan not to exceed $1,000,000 in a single transaction or series of
related transactions and not to exceed $3,000,000 in the aggregate in any Fiscal
Year, (ii) make additional investments in its Subsidiaries formed in the United
Kingdom and/or purchase the equity interests of CPPC Decorative Products Co.,
Ltd. and CG Omnova Decorative Products (Shanghai) Co., Ltd. held by Chroen
Pokphand Group; provided that (x) no more than $5,000,000 of Revolving Loans in
the aggregate can be used to fund the aggregate amount of all such investments
in its Subsidiaries formed in the United Kingdom through the Stated Termination
Date and no more than $5,000,000 of Revolving Loans in the aggregate can be used
to fund the aggregate amount of all such purchases of the equity interests of
CCPC Decorative Products Co., Ltd. and CG Omnova Decorative Products (Shanghai)
Co., Ltd. held by Chroen Pokphand Group through the Stated Termination Date and
(y) Borrower’s Availability equals an amount no less than $25,000,000
immediately prior and immediately after giving effect to any such investment or
purchase, (iii) make a dividend to its stockholders once in each Fiscal Quarter
commencing with the Fiscal Quarter beginning on June 1, 2007 so long as
(A) Borrower has provided Agent with five (5) Business Days prior written notice
of its proposal to make a dividend, (B) Agent shall have received Borrower’s
quarterly or annual Financial Statements delivered pursuant to Section 5.2(a) or
Section 5.2(g) hereof for the immediately prior Fiscal Quarter or Fiscal Year,
as applicable, for which Borrower has received written notice from Agent that
such Financial Statements are in form and substance satisfactory to Agent in
Agent’s reasonable judgment, (C) Borrower’s Availability equals an amount no
less than $25,000,000 after giving effect to such dividend and (D) the aggregate
amount of all dividends made in any Fiscal Year does not exceed the amount of
dividends permitted to be made to the shareholders of the Borrower under the
terms of the Term Loan Agreement as in effect on the date hereof and (iv) make a
Permitted Acquisition; provided, that all the terms and conditions set forth in
the definition of “Permitted Acquisition” are satisfied at or prior to the
effective date of such Permitted Acquisition.

7.11    Transactions Affecting Collateral or Obligations. Neither the Borrower
nor any of its Subsidiaries shall enter into any transaction which would be
reasonably expected to have a Material Adverse Effect.

7.12    Guaranties. Neither the Borrower nor any of its Subsidiaries shall make,
issue, or become liable on any Guaranty, except (a) guaranties of the
Obligations, (b) guarantees of the Debt under the Term Loan Agreement (to the
extent such guarantees are from subsidiaries that guarantee the Obligations),
and (c) guaranties by the Borrower of obligations of another Person not to
exceed $1,000,000 in contingent liabilities in the aggregate at any time
outstanding.

7.13    Debt. Neither the Borrower nor any of its Subsidiaries shall incur or
maintain any Debt, other than: (a) the Obligations; (b) the Debt under the Term
Loan Agreement and guarantees thereof; (c) Debt described on Schedule 6.9;
(d) Capital Leases of Equipment and purchase money secured Debt incurred to
purchase Equipment provided that (i) Liens securing the same attach only to the
Equipment acquired by the incurrence of such Debt, and (ii) the aggregate amount
of such Debt (including Capital Leases) outstanding does not exceed

 

36



--------------------------------------------------------------------------------

$10,000,000 at any time; (e) Debt of foreign Subsidiaries from time to time
owing to Persons other than the Borrower or its Subsidiaries; provided, that
(i) the aggregate amount of such Debt for all such foreign Subsidiaries under
this clause (e) does not exceed $10,000,000 at any one time outstanding and
(ii) the holder of any such Debt shall have no recourse against Borrower or any
of its Subsidiaries organized within the United States and (f) Debt evidencing a
refunding, renewal, increase or extension of the Debt described in clause
(b) above or on Schedule 6.9; provided, that in each case (i) the principal
amount thereof is not increased other than in the case of the Debt under the
Term Loan Agreement, the aggregate principal amount of which may be increased by
an aggregate amount not to exceed $75,000,000 so long as (u) no Default or Event
of Default shall have occurred and then be continuing immediately before or
after giving effect to such increase; (v) after giving pro forma effect to the
incurrence of such additional Debt and the use of the proceeds thereof, the pro
forma ratio of trailing 12-month EBITDA to Interest Expense would be greater
than 2.00:1.00, (w) the maturity date of such additional Debt shall not be prior
to the scheduled maturity date of the Debt under the Term Loan Agreement as in
effect on the date hereof, (x) the amortization payments in respect of such
additional Debt shall be no more than ratable with the amortization payments
under the Term Loan Agreement as in effect on the date hereof, (y) the interest
rate margins in respect of such additional Debt shall not be increased by more
than 50 basis points over those in effect on the date hereof and (z) all other
terms and documentation in respect of such additional Debt shall be satisfactory
to Agent; (ii) the Liens, if any, securing such refunded, renewed or extended
Debt do not attach to any assets in addition to those assets, if any, securing
the Debt to be refunded, renewed or extended, (iii) no Person that is not an
obligor or guarantor of such Debt as of the Closing Date shall become an obligor
or guarantor thereof, and (iv) the terms of such refunding, renewal or extension
are no less favorable to the Borrower, the Agent or the Lenders than the
original Debt. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, Borrower may incur additional unsecured Debt
(excluding Guaranties) in an amount not to exceed $20,000,000 in the aggregate
at any time outstanding.

7.14    Prepayment.    Neither the Borrower nor any of its Subsidiaries shall
voluntarily prepay any Debt, except (a) the Obligations in accordance with the
terms of this Agreement and (b) the Debt under the Term Loan Agreement to the
extent permitted under Section 3.3(a) of this Agreement, subject to the
Intercreditor Agreement. Neither the Borrower nor any of its Subsidiaries shall
prepay Debt under the Term Loan Agreement from excess cash flow unless, after
giving effect to any such prepayment Borrower has Availability of at least
$20,000,000.

7.15    Transactions with Affiliates.    Except as set forth below, neither the
Borrower nor any of its Subsidiaries shall, sell, transfer, distribute, or pay
any money or property, including, but not limited to, any fees or expenses of
any nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or indebtedness, or any property, of any Affiliate, or
become liable on any Guaranty of the indebtedness, dividends, or other
obligations of any Affiliate. Notwithstanding the foregoing, so long as no Event
of Default has occurred and is continuing, the Borrower and its Subsidiaries may
engage in transactions with Affiliates in the ordinary course of business
consistent with past practices, in amounts and upon terms fully disclosed to

 

37



--------------------------------------------------------------------------------

the Agent and the Lenders, and no less favorable to the Borrower and its
Subsidiaries than would be obtained in a comparable arm’s-length transaction
with a third party who is not an Affiliate.

7.16    Investment Banking and Finder’s Fees.    Neither the Borrower nor any of
its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement.
The Borrower shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

7.17    Business Conducted.    The Borrower shall not and shall not permit any
of its Subsidiaries to, engage in any businesses which are not the same,
similar, ancillary, complimentary, incidental or reasonably related to, or
reasonable extensions, developments or expansions of, the businesses in which
the Borrower is engaged on the Closing Date.

7.18    Liens.    Neither the Borrower nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens, and Liens, if any, in
effect as of the Closing Date described in Schedule 6.11 securing Debt described
in Schedule 6.11 and Liens securing Capital Leases and purchase money Debt
permitted in Section 7.13.

7.19    Sale and Leaseback Transactions.    Neither the Borrower nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for the Borrower or such Subsidiary to lease or rent property
that the Borrower or such Subsidiary has sold or will sell or otherwise transfer
to such Person. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, Borrower may enter into sale and leaseback
transactions of Fixed Assets with an aggregate value not to exceed $10,000,000
in a single transaction or series of related transactions and not to exceed
$15,000,000 in the aggregate in any Fiscal Year.

7.20    New Subsidiaries.    The Borrower shall not, directly or indirectly,
organize, create, acquire or permit to exist any Subsidiary other than those
listed on Schedule 6.5 and any Person acquired pursuant to a Permitted
Acquisition.

7.21    Fiscal Year.    The Borrower shall not change its Fiscal Year.

7.22    [Intentionally Omitted].

7.23    Fixed Charge Coverage Ratio.    Whenever average Availability for any
Fiscal Quarter is less than $20,000,000, the Borrower shall maintain a Fixed
Charge Coverage Ratio for each period of four consecutive Fiscal Quarters tested
on the last day of each Fiscal Quarter (commencing with the Fiscal Quarter in
which average Availability was less than 520,000,000) of not less than 1.1 to
1.0. Such testing shall continue until average daily Availability in any
subsequent Fiscal Quarter is at least $20,000,000.

7.24    [Intentionally Omitted].

 

38



--------------------------------------------------------------------------------

7.25    Use of Proceeds.    The Borrower shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Borrower or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, or (iv) to acquire any security in any transaction that is
subject to Section 13 or 14 of the Exchange Act.

7.26    Amendments to Agreements.    Borrower shall not, nor shall permit its
Subsidiaries to, amend or otherwise modify the Term Loan Documents, if such
amendment or modification would be adverse to the interests of Agent and Lenders
under the Loan Documents.

7.27    Inactive Subsidiaries.    Except as disclosed on Schedule 6.30, Borrower
shall not cause or permit any Inactive Subsidiary to (i) incur Debt, (ii) incur
liabilities other than normal and customary liabilities arising by law and the
costs of maintaining its corporate existence, (iii) own any assets (other than
the stock of foreign Subsidiaries), or (iv) engage in any trade or business
other than holding the stock of foreign Subsidiaries.

7.28    Bank Accounts.    The Borrower shall not maintain any bank accounts
except as set forth on Schedule 6.27 unless Borrower first provides Agent with
ten (10) business Days prior written notice of its intent to open a new bank
account and, if requested by Agent, provides Agent with a blocked account
agreement, in form and substance satisfactory to Agent, duly executed by
Borrower and the financial institution where such account has been opened.

7.29    Post-Closing Obligations.    No later than 30 days following the Closing
Date, unless otherwise extended by the Agent in its sole discretion, the
Borrower will execute and deliver:

(i)    fully executed and notarized counterparts of a mortgage, deed of trust or
deed to secure debt, leasehold mortgage, leasehold deed of trust, leasehold deed
to secure debt or similar documents and corresponding UCC fixture filings in
form and substance reasonably satisfactory to the Agent (as may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof, each, a “Mortgage” and collectively, “Mortgages”), which Mortgages
shall cover all of the Real Estate by the Company or any of its Subsidiaries
which are subject to “Mortgages” under the Term Loan Documents (each, a
“Mortgaged Property” and collectively, the “Mortgaged Properties”), together
with evidence that counterparts of the Mortgages and corresponding UCC fixture
filings have been delivered to a title insurance company for recording in all
places to the extent necessary or, in the reasonable opinion of the Agent,
desirable to effectively create a valid and enforceable second priority (subject
only the first priority lien under the Term Loan Documents) mortgage lien on
each Mortgaged Property in favor of the Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Lenders and any
providers of Hedge Agreements approved by Agent;

 

39



--------------------------------------------------------------------------------

(ii)    releases of all mortgages and related instruments executed in connection
with the Senior Notes that encumber the Mortgaged Properties;

(iii)    opinions of local counsels addressing customary matters relating to the
Mortgages, in form and substance satisfactory to Agent; and

(iv)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as shall reasonably be deemed necessary by the Agent in order for
the owner or holder of the fee or leasehold interest constituting such Mortgaged
Property to grant the lien contemplated by the Mortgage with respect to such
Mortgaged Property.

(b)    (x) No later than 30 days following the Closing Date, unless otherwise
extended by the Agent in its sole discretion, the Borrower will deliver to Agent
(i) an executed additional insured endorsement listing Agent as additional
insured with respect to Borrower’s general liability insurance policy no.
901499903 and (ii) an executed loss payee endorsement listing Agent as lenders
loss payee with respect to Borrower’s property insurance policy no. LG128, each
in form and substance satisfactory to Agent and (y) no later than 7 days
following the Closing Date, unless otherwise extended by the Agent in its sole
discretion, the Borrower will deliver to Agent an insurance certificate with
respect to Borrower’s property insurance policy no. LG128 in form and substance
satisfactory to Agent.

(c)    No later than 30 days following the Closing Date, unless otherwise
extended by the Agent in its sole discretion, Borrower shall use reasonable
efforts to deliver, or cause to be delivered, to the Agent’s counsel an executed
landlord’s waiver with respect to each of the new leased locations of Borrower
and any leased location of Borrower with respect to which a landlord’s waiver
has not been previously obtained and delivered to Agent’s counsel (in each case
in form and substance satisfactory to the Agent).

(d)    No later than 10 days following the Closing Date, unless otherwise
extended by the Agent in its sole discretion, Borrower will execute and deliver
to Agent an amendment (in form and substance satisfactory to Agent) to that
certain blocked account control agreement, dated as of May 28, 2003, between
Agent and Borrower amending the account number for the Blocked Account (as
defined therein).

 

40



--------------------------------------------------------------------------------

(e)    No later than 7 days following the Closing Date, unless otherwise
extended by the Agent in its sole discretion, the Borrower will deliver to Agent
(i) completed Schedules I to each of the Patent Security Agreement, Trademark
Security Agreement and Copyright Security Agreement, each by Borrower in favor
of Agent dated as of the Closing Date, each in form and substance satisfactory
to Agent, (ii) an original copy of each of the promissory notes listed on
Schedule I to the Pledged Agreement each endorsed to Agent in form and substance
satisfactory to Agent and (iii) an executed secretary certificate of Borrower
certifying and attaching correct, true and complete copies of the Term Loan
Documents.

7.30    Further Assurances.    The Borrower shall execute and deliver, or cause
to be executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, request to carry out the terms and conditions
of this Agreement and the other Loan Documents.

ARTICLE 8

CONDITIONS OF LENDING

8.1    Conditions Precedent to Making of Loans on the Closing Date.    The
obligation of the Lenders to make the initial Revolving Loans on the Closing
Date, and the obligation of the Agent to cause the Letter of Credit Issuer to
issue any Letter of Credit on the Closing Date, are subject to the following
conditions precedent having been satisfied prior to or concurrently with the
making of such Loans in a manner satisfactory to the Agent and each Lender:

(a)    This Agreement and the other Loan Documents shall have been executed and
delivered by each party thereto and the Borrower shall have performed and
complied with all covenants, agreements and conditions contained herein and the
other Loan Documents which are required to be performed or complied with by the
Borrower before or on such Closing Date.

(b)    All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date.

(c)    No Default or Event of Default shall have occurred and be continuing
after giving effect to the Loans to be made and the Letters of Credit to be
issued on the Closing Date.

(d)    The Agent and the Lenders shall have received such opinions of counsel
for the Borrower and its Subsidiaries as the Agent or any Lender shall request,
each such opinion to be in a form, scope, and substance satisfactory to the
Agent, the Lenders, and their respective counsel.

(e)    The Agent shall have received

(i)    acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the UCC of all jurisdictions

 

41



--------------------------------------------------------------------------------

that the Agent may deem necessary or desirable in order to perfect the Agent’s
Liens; and

(ii)    duly executed UCC-3 Termination Statements and such other instruments,
in form and substance satisfactory to the Agent, as shall be necessary to
terminate and satisfy all Liens on the assets of the Borrower and its
Subsidiaries except Permitted Liens.

 

42



--------------------------------------------------------------------------------

(f)    The Borrower shall have paid all fees and expenses of the Agent and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby to the extent invoiced.

(g)    The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.

(h)    The Agent and the Lenders shall have had an opportunity, if they so
choose, to examine the books of account and other records and files of the
Borrower and to make copies thereof, and to conduct a pre-closing audit which
shall include, without limitation, verification of Inventory, Accounts, and the
Borrowing Base, and the results of such examination and audit shall have been
satisfactory to the Agent and the Lenders in all respects.

(i)    All proceedings taken in connection with the execution of this Agreement,
the Term Loan Documents, all other Loan Documents and all documents and papers
relating thereto shall be satisfactory in form, scope, and substance to the
Agent and the Lenders.

(j)    The Agent shall have received evidence satisfactory to it that the
Borrower received at least $150,000,000 in loan proceeds from the Term Loan
Agreement (less fees, costs and expenses associated with the Term Loan
Agreement) pursuant to the Term Loan Documents which shall be in form and
substance satisfactory to Agent.

(k)    On or prior to the Closing Date, the Borrower shall have consummated the
Senior Notes tender offer and consent solicitation and, on the Closing Date all
obligations of the Borrower and its Subsidiaries with respect to the Senior
Notes shall have been paid in full or to the extent not tendered, irrevocably
called for redemption (the “Refinancing”), and, except as set forth in
Section 7.29, all commitments, security interests and guarantees in connection
therewith shall have been terminated and released, all to the reasonable
satisfaction of the Agent. Except as set forth in Section 7.29, the Agent shall
have received satisfactory evidence (including satisfactory pay-off letters,
mortgage releases, intellectual property releases and UCC-3 termination
statements) that the matters set forth in the immediately preceding sentence
have been satisfied as of the Closing Date.

(l)    Without limiting the generality of the items described above, the Agent
shall have received (in form and substance reasonably satisfactory to the Agent)
the financial statements, instruments, resolutions, documents, agreements,
certificates, opinions and other items set forth on the “Closing Checklist”
delivered by the Agent to the Borrower prior to the Closing Date.

The acceptance by the Borrower of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by the
Borrower to the effect that all of the conditions precedent to the making of
such Loans or the issuance of such Letters of Credit have been satisfied, with
the same effect as delivery to the Agent and the Lenders of a certificate signed
by a Responsible Officer of the Borrower, dated the Closing Date, to such
effect.

 

43



--------------------------------------------------------------------------------

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

8.2    Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans on the Closing Date, and the
obligation of the Agent to cause the Letter of Credit Issuer to issue any Letter
of Credit shall be subject to the further conditions precedent that on and as of
the date of any such extension of credit:

(a)    The following statements shall be true, and the acceptance by the
Borrower of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i), (ii) and (iii) with the same effect as the
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer, dated the date of such extension of credit, stating that:

(i)    The representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such extension of credit as though made on and as of such date, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
the Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

(ii)    No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(iii)    No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

(b)    No such Borrowing shall exceed Availability, provided, however, that the
foregoing conditions precedent are not conditions to each Lender participating
in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata Share of any
Swing Line Loan or Agent Advance made in accordance with the provisions of
Sections 1.3 and 1.2(i).

ARTICLE 9

DEFAULT; REMEDIES

9.1    Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

 

44



--------------------------------------------------------------------------------

(a)    any failure by the Borrower to pay the principal of or interest or
premium on any of the Obligations or any fee or other amount owing hereunder
when due, whether upon demand or otherwise;

(b)    any representation or warranty made or deemed made by the Borrower in
this Agreement or by the Borrower or any of its Subsidiaries in any of the other
Loan Documents, any Financial Statement, or any certificate furnished by the
Borrower or any of its Subsidiaries at any time to the Agent or any Lender shall
prove to be untrue in any material respect as of the date on which made, deemed
made, or furnished;

(c)    (i) any default shall occur in the observance or performance of any of
the covenants and agreements contained in Sections 5.2(k), 7.2, 7.5, 7.9-7.28 of
this Agreement, or Section 11 of the Security Agreement, (ii) any default shall
occur in the observance or performance of any of the covenants and agreements
contained in Sections 5.2 (other than 5.2(k)) or 5.3 and such default shall
continue for five (5) days or more; or (iii) any default shall occur in the
observance or performance of any of the other covenants or agreements contained
in any other Section of this Agreement or any other Loan Document, or any other
agreement entered into at any time to which the Borrower or any Subsidiary and
the Agent or any Lender are party (including in respect of any Bank Products)
and such default shall continue for fifteen (15) days or more;

(d)    any default shall occur with respect to any Debt (other than the
Obligations) of the Borrower or any of its Subsidiaries in an outstanding
principal amount which exceeds $5,000,000, or under any agreement or instrument
under or pursuant to which any such Debt may have been issued, created, assumed,
or guaranteed by the Borrower or any of its Subsidiaries, and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate, or to permit the holders of any such Debt to accelerate,
the maturity of any such Debt; or any such Debt shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

(e)    the Borrower or any of its Subsidiaries shall (i) file a voluntary
petition in bankruptcy or file a voluntary petition or an answer or otherwise
commence any action or proceeding seeking reorganization, arrangement or
readjustment of its debts or for any other relief under the federal Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency act or law, state
or federal, now or hereafter existing, or consent to, approve of, or acquiesce
in, any such petition, action or proceeding; (ii) apply for or acquiesce in the
appointment of a receiver, assignee, liquidator, sequestrator, custodian,
monitor, trustee or similar officer for it or for all or any part of its
property; (iii) make an assignment for the benefit of creditors; or (iv) be
unable generally to pay its debts as they become due;

(f)    an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of the Borrower or any of its Subsidiaries or for any
other relief under the federal Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency act or law, state or federal, now or hereafter existing
and such petition or proceeding shall not be dismissed within

 

45



--------------------------------------------------------------------------------

thirty (30) days after the filing or commencement thereof or an order of relief
shall be entered with respect thereto;

(g)    a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for the Borrower or any of its Subsidiaries or for
all or any part of its property with a book value in excess of $500,000 shall be
appointed or a warrant of attachment, execution or similar process shall be
issued against any part of the property with a book value in excess of $500,000
of the Borrower or any of its Subsidiaries;

(h)    the Borrower or any of its Subsidiaries shall file a certificate of
dissolution under applicable state law or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

(i)    all or any material part of the property of the Borrower or any of its
Subsidiaries shall be nationalized, expropriated or condemned, seized or
otherwise appropriated, or custody or control of such property or of the
Borrower or such Subsidiary shall be assumed by any Governmental Authority or
any court of competent jurisdiction at the instance of any Governmental
Authority, except where contested in good faith by proper proceedings diligently
pursued where a stay of enforcement is in effect;

(j)    any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by the Borrower or any other obligor;

(k)    one or more judgments, orders, decrees or arbitration awards is entered
against the Borrower involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $2,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of thirty
(30) days after the entry thereof;

(l)    any loss, theft, damage or destruction of any item or items of Collateral
or other property of the Borrower or any Subsidiary occurs which could
reasonably be expected to cause a Material Adverse Effect and is not adequately
covered by insurance;

(m)    there is filed against the Borrower or any of its Subsidiaries any
action, suit or proceeding under any federal or state racketeering statute
(including the Racketeer Influenced and Corrupt Organization Act of 1970), which
action, suit or proceeding (i) is not dismissed within one hundred twenty
(120) days, and (ii) could reasonably be expected to result in the confiscation
or forfeiture of any material portion of the Collateral;

(n)    for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens) or is terminated, revoked or declared void;

 

46



--------------------------------------------------------------------------------

(o)    (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $1,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $1,000,000; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multi-employer Plan in an aggregate amount in
excess of $1,000,000; or

(p)    there occurs a Change of Control.

9.2    Remedies.

(a)    If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default exists, the Agent may, in its discretion, and
shall, at the direction of the Required Lenders, do one or more of the
following, in addition to the actions described in the preceding sentence, at
any time or times and in any order, without notice to or demand on the Borrower:
(A) terminate the Commitments and this Agreement; (B) declare any or all
Obligations to be immediately due and payable; provided, however, that upon the
occurrence of any Event of Default described in Sections 9.1 (e), 9.1(f),
9.1(g), or 9.1(h), the Commitments shall automatically and immediately expire
and all Obligations shall automatically become immediately due and payable
without notice or demand of any kind; (C) require the Borrower to cash
collateralize all outstanding Letter of Credit Obligations; and (D) pursue its
other rights and remedies under the Loan Documents and applicable law.

(b)    If an Event of Default has occurred and is continuing: (i) the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents and the UCC; (ii) the Agent may, at any time, take possession of
the Collateral and keep it on the Borrower’s premises, at no cost to the Agent
or any Lender, or remove any part of it to such other place or places as the
Agent may desire, or the Borrower shall, upon the Agent’s demand, at the
Borrower’s cost, assemble the Collateral and make it available to the Agent at a
place reasonably convenient to the Agent; and (iii) the Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its sole discretion, and may, if the Agent deems it reasonable, postpone or
adjourn any sale of the Collateral by an announcement at the time and place of
sale or of such postponed or adjourned sale without giving a new notice of sale.
Without in any way requiring notice to be given in the following manner, the
Borrower agrees that any notice by the Agent of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to the Borrower if such notice
is mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered

 

47



--------------------------------------------------------------------------------

personally against receipt, at least ten (10) Business Days prior to such action
to the Borrower’s address specified in or pursuant to Section 13.8. If any
Collateral is sold on terms other than payment in full at the time of sale, no
credit shall be given against the Obligations until the Agent or the Lenders
receive payment, and if the buyer defaults in payment, the Agent may resell the
Collateral without further notice to the Borrower. In the event the Agent seeks
to take possession of all or any portion of the Collateral by judicial process,
the Borrower irrevocably waives: (A) the posting of any bond, surety or security
with respect thereto which might otherwise be required; (B) any demand for
possession prior to the commencement of any suit or action to recover the
Collateral; and (C) any requirement that the Agent retain possession and not
dispose of any Collateral until after trial or final judgment. The Borrower
agrees that the Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person. The Agent is hereby
granted a license or other right to use, without charge, the Borrower’s labels,
patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar property, in completing production of,
advertising or selling any Collateral, and the Borrower’s rights under all
licenses and all franchise agreements shall inure to the Agent’s benefit for
such purpose. The proceeds of sale shall be applied first to all expenses of
sale, including Attorney Costs, and then to the Obligations. The Agent will
return any excess to the Borrower and the Borrower shall remain liable for any
deficiency.

(c)    If an Event of Default occurs, the Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent’s rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.

ARTICLE 10

TERM AND TERMINATION

10.1    Term and Termination. The term of this Agreement shall end on the Stated
Termination Date unless sooner terminated in accordance with the terms hereof.
The Agent may, in its discretion, and shall, upon direction from the Required
Lenders, terminate this Agreement without notice upon the occurrence of an Event
of Default. Upon the effective date of termination of this Agreement for any
reason whatsoever, all Obligations (including all unpaid principal, accrued and
unpaid interest and any early termination or prepayment fees or penalties) shall
become immediately due and payable and the Borrower shall immediately arrange
for the cancellation and return of Letters of Credit then outstanding.
Notwithstanding the termination of this Agreement, until all Obligations are
indefeasibly paid and performed in full in cash, the Borrower shall remain bound
by the terms of this Agreement and shall not be relieved of any of its
Obligations hereunder or under any other Loan Document, and the Agent and the
Lenders shall retain all their rights and remedies hereunder (including the
Agent’s Liens in and all rights and remedies with respect to all then existing
and after-arising Collateral).

 

48



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

11.1    Amendments and Waivers.

(a)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent at the written request of the Required
Lenders) and the Borrower and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders and the Borrower and acknowledged by the
Agent, do any of the following:

(i)    increase or extend the Commitment of any Lender;

(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

(iii)    reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

(iv)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

(v)    increase any of the percentages set forth in the definition of the
Borrowing Base;

(vi)    amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;

(vii)    release any Guaranties of the Obligations or release Collateral other
than as permitted by Section 12.11;

(viii)    change the definitions of “Required Lenders”; or

(ix)    increase the Maximum Revolver Amount, the Maximum Inventory Loan Amount,
and Letter of Credit Subfacility;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.2

 

49



--------------------------------------------------------------------------------

hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

(b)    If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Agent’s election, such
fees may be paid only to those Lenders that agree to such amendments, waivers or
consents within the time specified for submission thereof.

(c)    If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”),

then, so long as the Agent is not a Non-Consenting Lender, at the Borrower’s
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to Assignment and Acceptance Agreement(s), without
premium or discount.

11.2    Assignments; Participations.

(a)    Any Lender may, with the written consent of the Agent and Borrower (which
consent shall not be unreasonably withheld), assign and delegate to one or more
Eligible Assignees (provided that no consent of the Agent or Borrower shall be
required in connection with any assignment and delegation by a Lender to an
Affiliate of such Lender or to another Lender) (each an “Assignee”) all, or any
ratable part of all, of the Loans, the Commitments and the other rights and
obligations of such Lender hereunder, in a minimum amount of $5,000,000
(provided that, unless an assignor Lender has assigned and delegated all of its
Loans and Commitments, no such assignment and/or delegation shall be permitted
unless, after giving effect thereto, such assignor Lender retains a Commitment
in a minimum amount of $10,000,000); provided, however, that if a Default or
Event of Default has occurred and is continuing, the consent of the Borrower
shall not be required; provided, further, that the Borrower and the Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee, shall have been given to the Borrower and the Agent by
such Lender and the Assignee; (ii) such Lender and its Assignee shall have
delivered to the Borrower and the Agent an Assignment and Acceptance in the form
of Exhibit F (“Assignment and Acceptance”) together with any note or notes
subject to such assignment and (iii) the assignor Lender or Assignee has paid to
the Agent a processing fee in the amount of $3,000. The Borrower agrees to
promptly execute and deliver new promissory notes and replacement promissory
notes as reasonably requested by the Agent to evidence assignments of the Loans
and Commitments in accordance herewith.

(b)    From and after the date that the Agent notifies the assignor Lender that
it has received an executed Assignment and Acceptance and payment of the above-
referenced processing fee, (i) the Assignee thereunder shall be a party hereto
and, to the extent

 

50



--------------------------------------------------------------------------------

that rights and obligations, including, but not limited to, the obligation to
participate in Letters of Credit and Credit Support have been assigned to it
pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assignor Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d)    Immediately upon satisfaction of the requirements of Section 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of the Borrower (a
“Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrower and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and

 

51



--------------------------------------------------------------------------------

obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document except the matters
set forth in Section 11.1(a) (i), (ii) and (iii), and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have become due and payable upon the occurrence of an Event
of Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent and subject to the same limitation as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.

(f)    Notwithstanding any other provision in this Agreement, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

ARTICLE 12

THE AGENT

12.1    Appointment and Authorization. Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies

 

52



--------------------------------------------------------------------------------

pursuant to Section 9.2, and any action so taken or not taken shall be deemed
consented to by the Lenders.

12.2    Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

12.3    Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of the
Borrower’s Subsidiaries or Affiliates.

12.4    Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

12.5    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in

 

53



--------------------------------------------------------------------------------

accordance with Section 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

12.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower and
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of any of the Agent-Related Persons.

12.7    Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), in accordance with their Pro
Rata Shares, from and against any and all Indemnified Liabilities as such term
is defined in Section 13.11; provided, however, that no Lender shall be liable
for the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse the
Agent upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of the Agent.

12.8    Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though the Bank were not the Agent

 

54



--------------------------------------------------------------------------------

hereunder and without notice to or consent of the Lenders. The Bank or its
Affiliates may receive information regarding the Borrower, its Affiliates and
Account Debtors (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Subsidiary) and the Lenders
acknowledge that the Agent and the Bank shall be under no obligation to provide
such information to them. With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

12.9    Successor Agent. The Agent may resign as Agent upon at least thirty
(30) days’ prior notice to the Lenders and the Borrower, such resignation to be
effective upon the acceptance of a successor agent to its appointment as Agent.
In the event the Bank sells all of its Commitment and Revolving Loans as part of
a sale, transfer or other disposition by the Bank of substantially all of its
loan portfolio, the Bank shall resign as Agent and such purchaser or transferee
shall become the successor Agent hereunder. Subject to the foregoing, if the
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article 12 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

12.10    Withholding Tax.

(a)    If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the Code, such Lender agrees
with and in favor of the Agent, to deliver to the Agent:

(i)    if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States of America tax treaty, properly completed IRS Forms
W-8BEN and W-8ECI before the payment of any interest in the first calendar year
and before the payment of any interest in each third succeeding calendar year
during which interest may be paid under this Agreement;

(ii)    if such Lender claims that interest paid under this Agreement is exempt
from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and

 

55



--------------------------------------------------------------------------------

(iii)    such other form or forms as may be required under the Code or other
laws of the United States of America as a condition to exemption from, or
reduction of, United States of America withholding tax.

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(b)    If any Lender claims exemption from, or reduction of, withholding tax
under a United States of America tax treaty by providing IRS Form FW-8BEN and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations owing to such Lender, such Lender agrees to
notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Agent will treat such Lender’s IRS Form W-8BEN as no
longer valid.

(c)    If any Lender claiming exemption from United States of America
withholding tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations owing
to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

(d)    If any Lender is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(e)    If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, together with all costs and expenses
(including Attorney Costs). The obligation of the Lenders under this subsection
shall survive the payment of all Obligations and the resignation or replacement
of the Agent.

12.11    Collateral Matters.

(a)    The Lenders hereby irrevocably authorize the Agent, at its option and in
its sole discretion, to release any Agent’s Liens upon any Collateral (i) upon
the termination of the Commitments and payment and satisfaction in full by
Borrower of all Loans and reimbursement obligations in respect of Letters of
Credit and Credit Support, and the termination of all outstanding Letters of
Credit (whether or not any of such obligations are due)

 

56



--------------------------------------------------------------------------------

and all other Obligations; (ii) constituting property being sold or disposed of
if the Borrower certifies to the Agent that the sale or disposition is made in
compliance with Section 7.9 (and the Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which the
Borrower owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) constituting property leased to the Borrower under a lease
which has expired or been terminated in a transaction permitted under this
Agreement. Except as provided above, the Agent will not release any of the
Agent’s Liens without the prior written authorization of the Lenders; provided
that the Agent may, in its discretion, release the Agent’s Liens on Collateral
valued in the aggregate not to exceed $500,000 during each Fiscal Year without
the prior written authorization of the Lenders and the Agent may release the
Agent’s Liens on Collateral valued in the aggregate not to exceed $1,000,000
during each Fiscal Year with the prior written authorization of Required
Lenders. Upon request by the Agent or the Borrower at any time, the Lenders will
confirm in writing the Agent’s authority to release any Agent’s Liens upon
particular types or items of Collateral pursuant to this Section 12.11.

(b)    Upon receipt by the Agent of any authorization required pursuant to
Section 12.11(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

(c)    The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

12.12    Restrictions on Actions by Lenders; Sharing of Payments.

(a)    Each of the Lenders agrees that it shall not, without the express consent
of all Lenders, and that it shall, to the extent it is lawfully entitled to do
so, upon the request of all Lenders, set off against the Obligations, any
amounts owing by such Lender to the Borrower or any accounts of the Borrower now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent,

 

57



--------------------------------------------------------------------------------

take or cause to be taken any action to enforce its rights under this Agreement
or against the Borrower, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b)    If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment,

12.13    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

12.14    Payments by Agent to Lenders. All payments to be made by the Agent to
the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Closing Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent. Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, premium or interest on the Revolving Loans or otherwise.
Unless the Agent receives notice from the Borrower prior to the date on which
any payment is due to the Lenders that the Borrower will not make such payment
in full as and when required, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Effective Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 

58



--------------------------------------------------------------------------------

12.15    Settlement.

(a)    (i)     Each Lender’s funded portion of the Revolving Loans is intended
by the Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by the Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Swing Line Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

(ii)    The Agent shall request settlement (“Settlement”) with the Lenders on at
least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Swing Line Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 12:00 noon (Chicago time) on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of Swing Line Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Swing Line Loans and Agent Advances with respect to each
Settlement to the Agent, to Agent’s account, not later than 2:00 p.m. (Chicago
time), on the Settlement Date applicable thereto. Settlements may occur during
the continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article 8 have then been satisfied.
Such amounts made available to the Agent shall be applied against the amounts of
the applicable Swing Line Loan or Agent Advance and, together with the portion
of such Swing Line Loan or Agent Advance representing the Bank’s Pro Rata Share
thereof, shall constitute Revolving Loans of such Lenders. If any such amount is
not transferred to the Agent by any Lender on the Settlement Date applicable
thereto, the Agent shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Federal Funds Effective Rate for
the first two (2) days from and after the Settlement Date and thereafter at the
Interest Rate then applicable to the Revolving Loans (A) on behalf of the Bank,
with respect to each outstanding Swing Line Loan, and (B) for itself, with
respect to each Agent Advance.

(iii)    Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to a Swing Line Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Swing Line Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Swing Line Loan or Agent Advance and (B) if
Settlement has not previously occurred with respect to such Swing Line Loans or
Agent Advances, upon demand by Bank or Agent, as applicable, shall pay to Bank
or Agent, as applicable, as the purchase price of such participation an amount
equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of such
Swing Line Loans or Agent Advances. If such amount is not in fact made available
to the Agent by any Lender, the Agent shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Federal Funds
Effective Rate for the first two (2) days from and after such demand and
thereafter at the

 

59



--------------------------------------------------------------------------------

Interest Rate then applicable to Alternate Base Rate Revolving Loans (A) on
behalf of the Bank, with respect to each outstanding Swing Line Loan, and
(B) for itself, with respect to each Agent Advance.

(iv)    From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swing Line Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such Swing
Line Loan or Agent Advance.

(v)    Between Settlement Dates, the Agent, to the extent no Agent Advances are
outstanding, may pay over to the Bank any payments received by the Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Bank’s Revolving Loans including
Swing Line Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Bank’s
Revolving Loans (other than to Swing Line Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to clause
(iii) above), as provided for in the previous sentence, the Bank shall pay to
the Agent for the accounts of the Lenders, to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Revolving Loans. During the period between Settlement Dates, the Bank with
respect to Swing Line Loans, the Agent with respect to Agent Advances, and each
Lender with respect to the Revolving Loans other than Swing Line Loans and Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the actual average daily amount of funds employed by the
Bank, the Agent and the other Lenders.

(vi)    Unless the Agent has received written notice from a Lender to the
contrary, the Agent may assume that the applicable conditions precedent set
forth in Article 8 have been satisfied and the requested Borrowing will not
exceed Availability on any Funding Date for a Revolving Loan or Swing Line Loan.

(vii)    Each Lender’s obligation to make a Revolving Loan in accordance with
this Section 12.15 and to purchase participation interests in accordance with
this Section 12.15 shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Agent or Bank, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
any Default or Event of Default; (C) any inability of Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(b)    Lenders’ Failure to Perform. All Revolving Loans (other than Swing Line
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any

 

60



--------------------------------------------------------------------------------

failure by any other Lender to perform its obligation to make any Revolving
Loans hereunder, (ii) no failure by any Lender to perform its obligation to make
any Revolving Loans hereunder shall excuse any other Lender from its obligation
to make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.

(c)    Defaulting Lenders. Unless the Agent receives notice from a Lender on or
prior to the Closing Date or, with respect to any Borrowing after the Closing
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent that
Lender’s Pro Rata Share of a Borrowing, the Agent may assume that each Lender
has made such amount available to the Agent in immediately available funds on
the Funding Date. Furthermore, the Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If any
Lender has not transferred its full Pro Rata Share to the Agent in immediately
available funds and the Agent has transferred corresponding amount to the
Borrower on the Business Day following such Funding Date that Lender shall make
such amount available to the Agent, together with interest at the Federal Funds
Effective Rate for that day. A notice by the Agent submitted to any Lender with
respect to amounts owing shall be conclusive, absent manifest error. If each
Lender’s full Pro Rata Share is transferred to the Agent as required, the amount
transferred to the Agent shall constitute that Lender’s Revolving Loan for all
purposes of this Agreement. If that amount is not transferred to the Agent on
the Business Day following the Funding Date, the Agent will notify the Borrower
of such failure to fund and, upon demand by the Agent, the Borrower shall pay
such amount to the Agent for the Agent’s account, together with interest thereon
for each day elapsed since the date of such Borrowing, at a rate per annum equal
to the Interest Rate applicable at the time to the Revolving Loans comprising
that particular Borrowing. The failure of any Lender to make any Revolving Loan
on any Funding Date (any such Lender, prior to the cure of such failure, being
hereinafter referred to as a “Defaulting Lender”) shall not relieve any other
Lender of its obligation hereunder to make a Revolving Loan on that Funding
Date. No Lender shall be responsible for any other Lender’s failure to advance
such other Lenders’ Pro Rata Share of any Borrowing.

(d)    Retention of Defaulting Lender’s Payments. The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
the Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan Borrower the amount of all such payments received
or retained by it for the account of such Defaulting Lender. Any amounts so
loaned to the Borrower shall bear interest at the rate applicable to Alternate
Base Rate Revolving Loans and for all other purposes of this Agreement shall be
treated as if they were Revolving Loans, provided, however, that for purposes of
voting or consenting to matters with respect to the Loan Documents and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender”. Until a Defaulting Lender cures its failure to fund its Pro Rata Share
of any Borrowing (A) such Defaulting Lender shall not be entitled to any portion
of the Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the
Lenders which have funded their respective Pro Rata Shares of such requested
Borrowing and shall be allocated among such performing Lenders ratably based
upon their relative Commitments. This Section shall remain effective with
respect to such Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement. The terms of this
Section shall not be

 

61



--------------------------------------------------------------------------------

construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by the Borrower of its duties and obligations
hereunder.

(e)    Removal of Defaulting Lender. At the Borrower’s request, the Agent or an
Eligible Assignee reasonably acceptable to the Agent and the Borrower shall have
the right (but not the obligation) to purchase from any Defaulting Lender, and
each Defaulting Lender shall, upon such request, sell and assign to the Agent or
such Eligible Assignee, all of the Defaulting Lender’s outstanding Commitments
hereunder. Such sale shall be consummated promptly after Agent has arranged for
a purchase by Agent or an Eligible Assignee pursuant to an Assignment and
Acceptance, and at a price equal to the outstanding principal balance of the
Defaulting Lender’s Loans, plus accrued interest and fees, without premium or
discount.

12.16    Letters of Credit; Intra-Lender Issues.

(a)    Notice of Letter of Credit Balance. On each Settlement Date the Agent
shall notify each Lender of the issuance of all Letters of Credit since the
prior Settlement Date.

(b)    Participations in Letters of Credit.

(i)    Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 1.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

(ii)    Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Borrower on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from the Borrower. Each such payment shall be
made by the Agent on the next Settlement Date.

(iii)    Documentation. Upon the request of any Lender, the Agent shall furnish
to such Lender copies of any Letter of Credit, Credit Support for any Letter of
Credit, reimbursement agreements executed in connection therewith, applications
for any Letter of Credit, and such other documentation as may reasonably be
requested by such Lender.

(iv)    Obligations Irrevocable. The obligations of each Lender to make payments
to the Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to any Credit Support for any Letter of
Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be

 

62



--------------------------------------------------------------------------------

subject to any qualification or exception whatsoever, including any of the
following circumstances:

(1)    any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

(2)    the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
other Person and the beneficiary named in any Letter of Credit);

(3)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(4)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(5)    the occurrence of any Default or Event of Default; or

(6)    the failure of the Borrower to satisfy the applicable conditions
precedent set forth in Article 8.

(c)    Recovery or Avoidance of Payments; Refund of Payments In Error. In the
event any payment by or on behalf of the Borrower received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrower prior to the date on which any payment is due to the Lenders that the
Borrower will not make such payment in full as and when required, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
in immediately available funds and the Agent may (but shall not be so required),
in reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower has not made such payment in full to the Agent, each Lender shall repay
to the Agent on demand such amount distributed to such Lender, together with
interest thereon at the Federal Funds Effective Rate for each day from the date
such amount is distributed to such Lender until the date repaid.

(d)    Indemnification by Lenders. To the extent not reimbursed by the Borrower
and without limiting the obligations of the Borrower hereunder, the Lenders
agree to indemnify the Letter of Credit Issuer ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs,

 

63



--------------------------------------------------------------------------------

expenses (including attorneys’ fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the Letter of
Credit Issuer in any way relating to or arising out of any Letter of Credit or
the transactions contemplated thereby or any action taken or omitted by the
Letter of Credit Issuer under any Letter of Credit or any Loan Document in
connection therewith; provided that no Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the Person to be indemnified. Without limitation of the foregoing,
each Lender agrees to reimburse the Letter of Credit Issuer promptly upon demand
for its Pro Rata Share of any costs or expenses payable by the Borrower to the
Letter of Credit Issuer, to the extent that the Letter of Credit Issuer is not
promptly reimbursed for such costs and expenses by the Borrower. The agreement
contained in this Section shall survive payment in full of all other
Obligations.

12.17    Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of the Agent and the Lenders. Each Lender agrees
that any action taken by the Agent or Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances, Swing
Line Loans, Hedge Agreements, Bank Products and all interest, fees and expenses
hereunder constitute one Debt, secured pari passu by all of the Collateral.

12.18    Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

(a)    is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;

(b)    expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrower and will rely significantly upon the Borrower’s books and records, as
well as on representations of the Borrower’s personnel;

(d)    agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and

(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or

 

64



--------------------------------------------------------------------------------

other credit accommodations that the indemnifying Lender has made or may make to
the Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrower; and (ii) to pay and
protect, and indemnify, defend and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including Attorney Costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

12.19    Relation Among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent) authorized to act for, any
other Lender.

ARTICLE 13

MISCELLANEOUS

13.1    No Waivers; Cumulative Remedies. No failure by the Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among the
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

13.2    Severability. The illegality or unenforceability of any provision of
this Agreement or any Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

13.3    Governing Law; Choice of Forum; Service of Process.

(a)    THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO
ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF ILLINOIS; PROVIDED THAT
THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF
THE UNITED STATES OF AMERICA

 

65



--------------------------------------------------------------------------------

LOCATED IN COOK COUNTY, ILLINOIS, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE
AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

13.4    WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

66



--------------------------------------------------------------------------------

13.5    Survival of Representations and Warranties. All of the Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

13.6    Other Security and Guaranties. The Agent, may, without notice or demand
and without affecting the Borrower’s obligations hereunder, from time to time:
(a) take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations.

13.7    Fees and Expenses. The Borrower agrees to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) costs and expenses
(including attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (c) costs and expenses of
lien and title searches and title insurance; (d) taxes, fees and other charges
for filing financing statements and continuations, and other actions to perfect,
protect, and continue the Agent’s Liens (including costs and expenses paid or
incurred by the Agent in connection with the consummation of Agreement);
(e) sums paid or incurred to pay any amount or take any action required of the
Borrower under the Loan Documents that the Borrower fails to pay or take;
(f) costs of appraisals, inspections, and verifications of the Collateral,
including travel, lodging, and meals for inspections of the Collateral and the
Borrower’s operations by the Agent plus the Agent’s then customary charge for
field examinations and audits and the preparation of reports thereof (such
charge is currently $750 per day (or portion thereof) for each Person retained
or employed by the Agent with respect to each field examination or audit); and
(g) costs and expenses of forwarding loan proceeds, collecting checks and other
items of payment, and establishing and maintaining Payment Accounts and lock
boxes, and costs and expenses of preserving and protecting the Collateral. In
addition, the Borrower agrees to pay costs and expenses incurred by the Agent
(including Attorneys’ Costs) to the Agent, for its benefit, on demand, and to
the other Lenders for their benefit, on demand, and all reasonable fees,
expenses and disbursements incurred by such other Lenders for one law firm
retained by such other Lenders, in each case, paid or incurred to obtain payment
of the Obligations, enforce the Agent’s Liens, sell or otherwise realize upon
the Collateral, and otherwise enforce the provisions of the Loan Documents, or
to defend any claims made or threatened against the Agent or any Lender arising
out of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters). The foregoing shall not be construed
to limit any other provisions of the Loan Documents regarding costs and expenses
to be paid by the Borrower. All of the foregoing costs and expenses shall be
charged to the Borrower’s Loan Account as Revolving Loans as described in
Section 3.6.

 

67



--------------------------------------------------------------------------------

13.8    Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

If to the Agent or to the Bank:

JPMorgan Chase Bank, N.A.

120 South LaSalle Street

8th Floor

Chicago, Illinois 60603

Attention: David Lehner

Telecopy No.: (312) 661-6929

with copies to:

Vik Puri

Latham & Watkins

233 South Wacker Drive

5800 Sears Tower

Chicago, Illinois 60606

Telecopy No.: (312) 993-9767

If to the Borrower:

Omnova Solutions Inc.

175 Ghent Road

Fairlawn, OH 44333

Attention: Michael E. Hicks

Telecopy No.: (330) 869-4544

with copies to:

Jeffery R. Rush

Frost Brown Todd LLC

2200 PNC Center

201 East Fifth Street

Cincinnati, OH 45202

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the

 

68



--------------------------------------------------------------------------------

effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

13.9    Waiver of Notices. Unless otherwise expressly provided herein, the
Borrower waives presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrower which the
Agent or any Lender may elect to give shall entitle the Borrower to any or
further notice or demand in the same, similar or other circumstances.

13.10    Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the respective representatives, successors, and
assigns of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

13.11    Indemnity of the Agent and the Lenders by the Borrower.

(a)    The Borrower agrees to defend, indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever (excluding such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
arising solely from disputes between or among Agent and/or Lenders) which may at
any time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement, any other Loan Document, or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any
Indemnified Person to the extent that any such Indemnified Liability results
from that Indemnified Person’s gross negligence or willful misconduct. The
agreements in this Section shall survive payment of all other Obligations.

(b)    The Borrower agrees to indemnify, defend and hold harmless the Agent and
the Lenders from any loss or liability directly or indirectly arising out of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a hazardous substance relating to the
Borrower’s operations, business or property. This indemnity will apply whether
the hazardous substance is on, under or about the Borrower’s property or
operations or property leased to the Borrower. The indemnity includes but is not

 

69



--------------------------------------------------------------------------------

limited to Attorneys Costs. The indemnity extends to the Agent and the Lenders,
their parents, affiliates, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys and assigns. “Hazardous substances”
means any substance, material or waste that is or becomes designated or
regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar
designation or regulation under any federal, state or local law (whether under
common law, statute, regulation or otherwise) or judicial or administrative
interpretation of such, including petroleum or natural gas. This indemnity will
survive repayment of all other Obligations.

13.12    Limitation of Liability. NO CLAIM MAY BE MADE BY THE BORROWER, ANY
LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES. AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND THE BORROWER AND EACH LENDER HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

13.13    Final Agreement. This Agreement and the other Loan Documents are
intended by the Borrower, the Agent and the Lenders to be the final, complete,
and exclusive expression of the agreement between them. This Agreement
supersedes any and all prior oral or written agreements relating to the subject
matter hereof except for that certain “fee letter” dated April 26, 2007 between
the Borrower and the Agent. No modification, rescission, waiver, release, or
amendment of any provision of this Agreement or any other Loan Document shall be
made, except by a written agreement signed by the Borrower and a duly authorized
officer of each of the Agent and the requisite Lenders.

13.14    Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

13.15    Captions. The captions contained in this Agreement are for convenience
of reference only, are without substantive meaning and should not be construed
to modify, enlarge, or restrict any provision.

13.16    Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of the Borrower
against any and all Obligations owing to such

 

70



--------------------------------------------------------------------------------

Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrower and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF THE
BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS
CONSENT OF THE LENDERS.

13.17    Confidentiality.

(a)    The Borrower hereby consents that the Agent and each Lender may issue and
disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrower and a general description of the Borrower’s business and
may use the Borrower’s name in advertising and other promotional material.

(b)    Each Lender severally agrees to take normal and reasonable precautions
and exercise due care to maintain the confidentiality of all information
identified as “confidential” or “secret” by the Borrower and provided to the
Agent or such Lender by or on behalf of the Borrower, under this Agreement or
any other Loan Document, except to the extent that such information (i) was or
becomes generally available to the public other than as a result of disclosure
by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than the Borrower, provided that such
source is not bound by a confidentiality agreement with the Borrower known to
the Agent or such Lender; provided, however, that the Agent and any Lender may
disclose such information (1) at the request or pursuant to any requirement of
any Governmental Authority to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority; (2) pursuant to subpoena or other court process;
(3) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably required in connection with any
litigation or proceeding (including, but not limited to, any bankruptcy
proceeding) to which the Agent, any Lender or their respective Affiliates may be
party; (5) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (6) to the Agent’s or
such Lender’s independent auditors, accountants, attorneys and other
professional advisors; (7) to any prospective Participant or Assignee under any
Assignment and Acceptance, actual or potential, provided that such prospective
Participant or Assignee agrees to keep such information confidential to the same
extent required of the Agent and the Lenders hereunder; (8) as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower is party or is deemed party with the Agent
or such Lender, and (9) to its Affiliates.

Notwithstanding anything herein to the contrary, confidential information shall
not include, and Agent and each Lender (and each employee, representative or
other agent of any Lender) may disclose to any and all Persons, without
limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or

 

71



--------------------------------------------------------------------------------

other tax analyses) that are or have been provided to Agent or such Lender
relating to such tax treatment or tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
such tax treatment or tax structure of the transactions contemplated hereby as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to such tax treatment or tax structure.

13.18    Conflicts with Other Loan Documents. Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.

13.19    Patriot Act Notice. Each Lender subject to the USA Patriot Act of 2001
(31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.

ARTICLE 14

AMENDMENT AND RESTATEMENT

14.1    Interrelationship with the Prior Credit Agreement. As stated in the
preamble hereof, this Agreement is intended to amend and restate the provisions
of the Prior Credit Agreement and, except as expressly modified herein, (x) all
of the terms and provisions of the Prior Credit Agreement shall continue to
apply for the period prior to the Closing Date, including any determinations of
payment dates, interest rates, Events of Default or any amount that may be
payable to Agent or the Lenders, (y) the Obligations under (and as defined in)
the Prior Credit Agreement shall continue to be paid or prepaid on or prior to
the Closing Date in accordance with the terms of the Prior Credit Agreement, and
shall from and after the Closing Date continue to be owing as Obligations
hereunder and be subject to the terms of this Agreement and (z) this Agreement
shall not be deemed to evidence or result in a novation or repayment of the
Revolving Loans under (and as defined in) the Prior Credit Agreement and
reborrowing hereunder, but obligations under the Prior Credit Agreement and
Liens securing payment and performance thereof shall in all respects be
continuing as Obligations under this Agreement and Liens securing payment and
performance thereof. All “Letters of Credit” under (and as defined in) the Prior
Credit Agreement and outstanding on the date hereof shall continue as Letters of
Credit under this Agreement. All references in the other Loan Documents and the
Loan Documents executed in connection with the Prior Credit Agreement to (i) the
Prior Credit Agreement or the “Credit Agreement” shall be deemed to include
references to this Agreement and all amendments, restatements and modifications
to this Agreement and (ii) the “Lenders” or a “Lender” or to the “Agent” shall
mean such terms as defined in this Agreement. All Obligations of the Borrower
under the Prior Credit Agreement shall be governed by this Agreement from and
after the Closing Date. The Loan Documents delivered in connection with this
Agreement shall supersede the corresponding Loan Documents delivered in
connection with the Prior Credit Agreement. The Loan Documents executed in
connection with the Prior Credit Agreement that are not superseded by
corresponding Loan Documents executed and delivered in connection with this
Agreement shall remain in full force and effect. All references to the Prior

 

72



--------------------------------------------------------------------------------

Credit Agreement in the Loan Documents executed in connection with the Prior
Credit Agreement that are not expressly superseded by deliveries of such new
Loan Documents shall be deemed to refer to this Agreement and all amendments,
restatements and modifications to this Agreement.

14.2    Confirmation of Existing Obligations. Borrower acknowledges and agrees
that as of close of business on May 21, 2007, (a) the aggregate principal amount
of the Revolving Loans outstanding under (and as defined in) the Prior Credit
Agreement was $5,753,742.76 and that Borrower has no defense, counterclaim or
setoff with respect to the payment thereof and (b) the aggregate face amount of
Letters of Credit outstanding under (and as defined in) the Prior Credit
Agreement was $3,376,577.00 and that Borrower has no defense, counterclaim or
setoff with respect to any obligations arising thereunder.

[Signature Page Follows]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

“BORROWER”

OMNOVA SOLUTIONS INC.

By:

    

Title:

    

“AGENT”

JPMORGAN CHASE BANK, N.A., as the Agent

By:

    

Title:

    

“LENDERS”

JPMORGAN CHASE BANK, N.A., as a Lender

By:

    

Title:

    

 

S-1

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

    

Title:

    

 

S-2

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

    

Title:

    

 

S-3

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LASALLE BUSINESS CREDIT, LLC, as a Lender

By:

    

Title:

    

 

S-4

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

By:

    

Title:

    

 

S-5

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

Credit Agreement

Definitions

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

“Accounts” means all of the Borrower’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangibles (including a payment
intangible).

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Bank for the account of the
Borrower pursuant to agreement or overdrafts.

“Additional Commitment” has the meaning specified in Section 1.2(j).

“Adjusted Net Earnings from Continuing Operations” means, with respect to any
fiscal period of the Borrower, the Borrower’s income (loss) from continuing
operations after provision for income taxes for such fiscal period, as
determined in accordance with GAAP and reported on the Financial Statements for
such period, excluding any and all of the following included in such income
(loss) from continuing operations: (a) gain or loss arising from the sale or
disposal of any capital assets; (b) gain arising from any write-up in the book
value of any asset and loss arising from any write-down of any assets (other
than Accounts, Inventory and other current assets); (c) earnings of any Person,
substantially all the assets of which have been acquired by the Borrower in any
manner, to the extent realized by such other Person prior to the date of
acquisition; (d) earnings of any Person in which the Borrower has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by the Borrower in the form of cash distributions; (e) earnings of any
Person to which assets of the Borrower shall have been sold, transferred or
disposed of, or into which the Borrower shall have been merged, or which has
been a party with the Borrower to any consolidation or other form of
reorganization, prior to the date of such transaction; (f) gain or loss arising
from the acquisition of debt or equity securities of the Borrower or from
cancellation or forgiveness of Debt; (g) income or expense from Borrower’s
Pension Plans but any cash payments made in respect of such Pension Plans shall
be included; (h) expenses arising from Borrower’s contributions of Borrower’s
stock to its Plans; (i) any gains or losses arising from any changes in
Borrower’s LIFO reserve; and (j) any cumulative effect of an accounting change
from the implementation of a new accounting pronouncement as required by GAAP.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting

 

Annex A-1



--------------------------------------------------------------------------------

securities (or other ownership interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

“Agent Advances” has the meaning specified in Section 1.2(i).

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

“Aggregate Revolver Outstandings” means, at any date of determination: the sum
of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

“Agreement” means the Amended and Restated Credit Agreement to which this Annex
A is attached, as from time to time amended, modified or restated.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

“Alternate Base Rate Revolving Loan” means a Revolving Loan during any period in
which it bears interest based on the Alternate Base Rate.

“Anniversary Date” means each anniversary of the Closing Date.

“Applicable Margin” means,

(i)    with respect to Alternate Base Rate Revolving Loans and all other
Obligations, 0%;

(ii)    with respect to Eurodollar Revolving Loans, 1.50%;

(iii)    with respect to the Letter of Credit Fee, 1.50%; and

(iv)    with respect to the Unused Line Fee, 0.125%.

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the Borrower’s Fixed Charge Coverage Ratio for
the four Fiscal

 

Annex A-2



--------------------------------------------------------------------------------

Quarter period then ending, commencing with the first day of the first calendar
month following receipt of the monthly financial statements for each Fiscal
Quarter (commencing with the Fiscal Quarter ending August 31, 2007), Adjustments
in Applicable Margins shall be determined by reference to the following grids:

 

If the Fixed Charge Coverage Ratio is:

  

Level of Applicable Margins:

< 1.25

  

Level IV

> 1.25, but < 1.50

  

Level III

> 1.50, but < 1.75

  

Level II

> 1.75

  

Level I

Low to High

 

     Applicable Margins        Level I     Level II     Level III     Level IV  

Alternate Base Rate Revolving Loans

   0.0 %   0.00 %   0.25 %   0.25 %

Eurodollar Revolving Loans

   1.25 %   1.50 %   1.75 %   2.00 %

Letter of Credit Fee

   1.25 %   1.50 %   1.75 %   2.00 %

Unused Line Fee

   0.125 %   0.125 %   0.25 %   0.25 %

All adjustments in the Applicable Margins after August 31, 2007 shall be
implemented quarterly on a prospective basis, for each Fiscal Quarter commencing
on the first day of the first calendar month following the date of delivery to
the Lenders of quarterly unaudited or annual audited (as applicable) Financial
Statements evidencing the need for an adjustment. Concurrently with the delivery
of those Financial Statements, the Borrower shall deliver to the Agent and the
Lenders a certificate, signed by its chief financial officer, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure to timely deliver such Financial Statements shall,
in addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first Fiscal Quarter following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If a Default or Event of Default has occurred and is continuing at
the time any reduction in the Applicable Margins is to be implemented, no
reduction may occur until the first day of the first Fiscal Quarter following
the date on which such Default or Event of Default is waived or cured.

“Appraisal” means an appraisal delivered to Agent prior to the Closing Date and
thereafter pursuant to Section 5.4, in each case setting forth the Net Orderly
Liquidation Value of Inventory in form and substance acceptable to Agent and
performed by an appraiser acceptable to Agent.

“Assignee” has the meaning specified in Section 11.2(a).

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

 

Annex A-3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent, the
reasonably allocated costs and expenses of internal legal services of the Agent.

“Availability” means, at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves other than Reserves
deducted in the calculation of the Borrowing Base, minus (c) in each case, the
Aggregate Revolver Outstandings.

“Bank” means JPMorgan Chase Bank, N.A., a national banking association having
its principal office in Chicago, Illinois, in its individual capacity, and its
successors.

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by the Bank or any affiliate of the Bank in
reliance on the Bank’s agreement to indemnify such affiliate: (i) credit cards;
(ii) ACH Transactions; (iii) leases and (iv) cash management, including
controlled disbursement services.

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for outstanding Bank Products and/or
Hedge Agreements.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Blocked Account Agreement” means an agreement among the Borrower, the Agent and
a Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to the Borrower or by the Bank in the case of a
Borrowing funded by Swing Line Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder.

“Borrowing Base” means, at any time an amount equal to (a) the sum of (i) up to
eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus (ii) the
lesser of (A) up to sixty-five percent (65%) of the book value of Eligible
Inventory consisting of raw materials and finished goods or (B) up to
eighty-five percent (85%) of the Net Orderly Liquidation Value Factor (based on
the most recent Appraisal) multiplied by the book value of Eligible Inventory
consisting of raw materials and finished goods; minus (b) Reserves from time to
time established by the Agent in its reasonable credit judgment; provided that
the aggregate Revolving Loans advanced against Eligible Inventory shall not
exceed the Maximum Inventory Loan Amount.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit B (or another form acceptable to
the Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof, all in such detail as shall be reasonably
satisfactory to the Agent. All calculations of the Borrowing Base in connection
with the preparation of any Borrowing Base Certificate shall originally be made
by the Borrower and certified to the Agent; provided, that the Agent shall have
the right to review and adjust, in the exercise of its reasonable credit
judgment, any such

 

Annex A-4



--------------------------------------------------------------------------------

calculation (1) to reflect its reasonable estimate of declines in value of any
of the Collateral described therein, and (2) to the extent that such calculation
is not in accordance with this Agreement.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Revolving Loans, a day (other than a Saturday or Sunday)
on which banks generally are open in Chicago and New York City for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means, with respect to any fiscal period of Borrower, all
payments made in such period in respect of the cost of any fixed asset or
improvement, or replacement, substitution, or addition thereto, which has a
useful life of more than one year, including, without limitation, those costs
arising in connection with the direct or indirect acquisition of such asset by
way of increased product or service charges or in connection with a Capital
Lease.

“Capital Lease” means any lease of property by the Borrower which, in accordance
with GAAP, should be reflected as a capital lease on the balance sheet of the
Borrower.

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued and outstanding shares of capital stock of
Borrower having the right to vote for the election of directors of Borrower
under ordinary circumstances; (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Borrower (together with any new directors whose election
by the board of directors of Borrower or whose nomination for election by the
stockholders of Borrower was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (c) Borrower ceases to own and control
all of the economic and voting rights associated with all of the outstanding
equity of any of its Subsidiaries; or (d) any “Change of Control” (as such term
is defined in the Term Loan Agreement).

“Chattel Paper” means all of the Borrower’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

 

Annex A-5



--------------------------------------------------------------------------------

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

“Closing Date” means May 22, 2007.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the assets of the Borrower and its domestic
Subsidiaries that guaranty the Obligations, whether consisting of personal,
tangible or intangible property, (including all of the outstanding shares of
capital stock of the Borrower’s Subsidiaries); provided further that pledges of
shares of stock of Subsidiaries as in existence on the Closing Date shall be
limited to a pledge of 100% of the outstanding shares of the Pledged Entities.

“Commitment” means, at any time with respect to a Lender, the principal amount
of Revolving Loans set forth beside such Lender’s name under the heading
“Commitment” on Schedule 1.2 attached to the Agreement or on the signature page
of the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, as such Commitment
may be adjusted from time to time in accordance with the provisions of
Section 1.2(j), Section 3.3(d) and Section 11.2, and “Commitments” means,
collectively, the aggregate amount of the commitments of all of the Lenders.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a Eurodollar Revolving Loan.

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of May 28, 2003, executed and delivered by the Borrower to the Agent to evidence
and perfect the Agent’s security interest in the Borrower’s present and future
copyrights and related licenses and rights, for the benefit of the Agent and the
Lenders.

“Credit Support” has the meaning specified in Section 1.3(a).

“Debt” means, without duplication, all liabilities, obligations and indebtedness
of the Borrower or any of its Subsidiaries to any Person, of any kind or nature,
now or hereafter owing, arising, due or payable, howsoever evidenced, created,
incurred, acquired or owing, whether primary, secondary, direct, contingent,
fixed or otherwise, consisting of indebtedness for borrowed money or the
deferred purchase price of property, excluding trade payables, but including
(a) all Obligations; (b) all obligations and liabilities of Borrower or any of
its Subsidiaries secured by any Lien on the Borrower’s or any of its
Subsidiaries’ property, even though the Borrower or such Subsidiary shall not
have assumed or become liable for the payment thereof; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of the Borrower or such Subsidiary
prepared in

 

Annex A-6



--------------------------------------------------------------------------------

accordance with GAAP; (c) all obligations or liabilities created or arising
under any Capital Lease or conditional sale or other title retention agreement
with respect to property used or acquired by the Borrower or any of its
Subsidiaries, even if the rights and remedies of the lessor, seller or lender
thereunder are limited to repossession of such property; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of the Borrower or such Subsidiary
prepared in accordance with GAAP; (d) all obligations and liabilities under
Guaranties and (e) the present value (discounted at the Alternate Base Rate) of
lease payments due under synthetic leases.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent
(2%) per annum. Each Default Rate shall be adjusted simultaneously with any
change in the applicable Interest Rate. In addition, the Default Rate shall
result in an increase in the Letter of Credit Fee by two (2) percentage points
per annum.

“Defaulting Lender” has the meaning specified in Section 12.15(c).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of Borrower.

“Designated Account” has the meaning specified in Section 1.2(c).

“Distribution” means, in respect of any corporation: (a) the payment or making
of any dividend or other distribution of property in respect of capital stock
(or any options or warrants for, or other rights with respect to, such stock) of
such corporation, other than distributions in capital stock (or any options or
warrants for such stock) of the same class; or (b) the redemption or other
acquisition by such corporation of any capital stock (or any options or warrants
for such stock) of such corporation.

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by the Borrower.

“DOL” means the United States Department of Labor or any successor department or
agency.

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

“EBITDA” means, with respect to any fiscal period of the Borrower, Adjusted Net
Earnings from Continuing Operations, plus, to the extent deducted in the
determination of Adjusted Net Earnings from Continuing Operations for that
fiscal period, interest expenses, Federal, state, local and foreign income
taxes, depreciation and amortization.

 

Annex A-7



--------------------------------------------------------------------------------

“Eligible Accounts” means the Accounts which the Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its sole
discretion elects, include any Account:

(a)    with respect to which (i) the stated term for such Account is in excess
of 60 days from the date of the original invoice therefor (unless any invoice
with extended terms in excess of 60 days is approved by Agent in its sole
discretion), (ii) more than 90 days have elapsed since the date of the original
invoice therefor or (iii) such Account is more than 60 days past due;

(b)    with respect to which any of the representations, warranties, covenants,
and agreements contained in the Security Agreement are incorrect or have been
breached;

(c)    with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

(d)    which represents a progress billing (as hereinafter defined) or as to
which the Borrower has extended the time for payment without the consent of the
Agent; for the purposes hereof, “progress billing” means any invoice for goods
sold or leased or services rendered under a contract or agreement pursuant to
which the Account Debtor’s obligation to pay such invoice is conditioned upon
the Borrower’s completion of any further performance under the contract or
agreement;

(e)    with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Federal Bankruptcy Code; the institution by or against the
Account Debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States or otherwise) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, the Account Debtor; the sale, assignment, or transfer of all
or any material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

(f)    if twenty-five percent (25%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;

 

Annex A-8



--------------------------------------------------------------------------------

(g)    owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America or Canada (other than the
Province of Newfoundland); or (ii) is not organized under the laws of the United
States of America or Canada or any state or province thereof; or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Account is secured or payable by a letter of credit
satisfactory to the Agent in its discretion;

(h)    owed by an Account Debtor which is an Affiliate or employee of the
Borrower;

(i)    except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Agent’s Liens in such Account, or
the Agent’s right or ability to obtain direct payment to the Agent of the
proceeds of such Account, is governed by any federal, state, or local statutory
requirements other than those of the UCC;

(j)    owed by an Account Debtor to which the Borrower or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Agent to waive setoff rights; or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor; but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim;

(k)    owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary to perfect the Agent’s Liens therein, have
been complied with to the Agent’s satisfaction with respect to such Account;

(l)    owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;

(m)    which represents a sale on a bill-and-hold (unless Agent receives a
satisfactory acknowledgement letter from the Account Debtor as to the validity
of such Account but in no event shall the aggregate of such bill-and-hold
Accounts exceed (i) $500,000 at any time outstanding with respect to Accounts
from Metro Wall Coverings and (ii) $100,000 at any time outstanding with respect
to all other Account Debtors with bill-and-hold Accounts), guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;

(n)    which is evidenced by a promissory note or other instrument or by chattel
paper;

 

Annex A-9



--------------------------------------------------------------------------------

(o)    if the Agent believes, in the exercise of its reasonable judgment, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor’s financial inability to pay;

(p)    with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;

(q)    which arises out of a sale not made in the ordinary course of the
Borrower’s business;

(r)    with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrower, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

(s)    owed by an Account Debtor which is obligated to the Borrower respecting
Eligible Accounts the aggregate unpaid balance of which exceeds ten percent
(10%) of the aggregate unpaid balance of all Eligible Accounts owed to the
Borrower at such time by all of the Borrower’s Account Debtors, but only to the
extent of such excess;

(t)    which is not subject to a first priority and perfected security interest
in favor of the Agent for the benefit of the Lenders.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default has occurred and is continuing,
any Person reasonably acceptable to the Agent.

“Eligible inventory” means Inventory, valued at the lower of cost (on a
first-in, first-out basis) or market, which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish other criteria of ineligibility, Eligible Inventory
shall not, unless the Agent in its sole discretion elects, include any
inventory:

(a)    that is not owned by the Borrower;

(b)    that is not subject to the Agent’s Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (d) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent’s Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of the Collateral);

(c)    that does not consist of finished goods or raw materials;

 

Annex A-10



--------------------------------------------------------------------------------

(d)    that consists of samples, prototypes, supplies, or packing and shipping
materials;

(e)    that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

(f)    that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of the Borrower’s business, or that is slow
moving or stale;

(g)    that is obsolete or slow-moving or returned or repossessed or used goods
taken in trade;

(h)    that is located outside the United States of America (or that is
in-transit from vendors or suppliers);

(i)    that is located in a public warehouse or in possession of a bailee or in
a facility leased by the Borrower, if the warehouseman, or the bailee, or the
lessor has not delivered to the Agent, if requested by the Agent, a
subordination agreement in form and substance satisfactory to the Agent or if a
Reserve for rents or storage charges has not been established for Inventory at
that location;

(j)    that contains or bears any Proprietary Rights licensed to the Borrower by
any Person, if the Agent is not satisfied that it may sell or otherwise dispose
of such Inventory in accordance with the terms of the Security Agreement and
Section 9.2 without infringing the rights of the licensor of such Proprietary
Rights or violating any contract with such licensor (and without payment of any
royalties other than any royalties due with respect to the sale or disposition
of such Inventory pursuant to the existing license agreement), and, as to which
the Borrower has not delivered to the Agent a consent or sublicense agreement
from such licensor in form and substance acceptable to the Agent if requested;

(k)    that is not reflected in the details of a current perpetual inventory
report and/or monthly physical report, as applicable; or

(l)    that is Inventory placed on consignment unless Agent otherwise provides
its prior written consent to such consignment arrangement in its sole discretion
and receives such UCC financial statements, third party acknowledgment letters
and other documents as Agent shall request.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrower from
time to time for amounts that are reasonably likely to be expended by the
Borrower in order for the Borrower and its operations and property (a) to comply
with any notice from a Governmental Authority asserting material non-compliance
with Environmental Laws, or (b) to correct any

 

Annex A-11



--------------------------------------------------------------------------------

such material non-compliance identified in a report delivered to the Agent and
the Lenders pursuant to Section 7.7.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

“Equipment” means all of the Borrower’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by the Borrower and all of the Borrower’s rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multi-employer Plan, (e) the occurrence of an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multi-employer Plan, or (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Revolving Loan for
the relevant Interest Period, the applicable British Bankers’ Association
Eurodollar rate for deposits in U.S. dollars as reported by any generally
recognized financial information service as

 

Annex A-12



--------------------------------------------------------------------------------

of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such British Bankers’ Association Eurodollar rate is available to
the Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Agent to be the rate at which the
Bank or one of its Affiliate banks offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of the Bank’s relevant Eurodollar Loan and having a
maturity equal to such Interest Period.

“Eurodollar Interest Payment Date” means, with respect to a Eurodollar Revolving
Loan, the Termination Date, the date of any repayment with respect to such
Eurodollar Revolving Loan and the last day of each Interest Period applicable to
such Loan or, with respect to each Interest Period of greater than three months
in duration, the last day of the third month of such Interest Period and the
last day of such Interest Period.

“Eurodollar Rate” means, with respect to a Eurodollar Revolving Loan for the
relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Eurodollar
Reserve Percentage (expressed as a decimal) applicable to such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Base Rate for each outstanding Eurodollar Revolving Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Eurodollar Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

Annex A-13



--------------------------------------------------------------------------------

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

“Fiscal Quarter” means each fiscal quarter of Borrower ending on the last day of
February, May, August and November of each Fiscal Year.

“Fiscal Year” means the Borrower’s fiscal year for financial accounting purposes
which ends on November 30 of each year.

“Fixed Assets” means the Equipment, Fixtures and Real Estate of the Borrower and
its Subsidiaries.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
Borrower, the ratio of EBITDA, plus to the extent deducted in the determination
of Adjusted Net Earnings from Continuing Operations for that fiscal period, loss
arising from extraordinary items, as determined in accordance with GAAP, or from
any non-recurring charges consisting of charges for restructurings, reductions
in work force and plant closing and consolidations and other non-recurring
charges not to exceed $2,000,000 for any 12 month period for all such items in
the aggregate, minus unfinanced Capital Expenditures to Fixed Charges.

“Fixed Charges” means, with respect to any fiscal period of the Borrower on a
consolidated basis, without duplication, interest expense, scheduled principal
payments of Debt, Federal, state, local and foreign income taxes (excluding
deferred taxes) and Distributions. For purposes of calculating Fixed Charges in
connection with the calculation of Fixed Charge Coverage Ratio under
Section 7.23 only, the following amounts shall be subtracted from the
calculation of interest expense for each twelve-month period ending below:

 

12-Month Period ending:

   Amount of
Subtraction:

May 31, 2007

   $ 6,000,000

August 30, 2007

   $ 4,500,000

November 30, 2007

   $ 3,000,000

February 29, 2008

   $ 1,500,000

For purposes of calculating Fixed Charges in connection with the calculation of
Fixed Charge Coverage Ratio under Clause (xiii) of the definition of “Permitted
Acquisitions” only, (a) the following amounts shall be subtracted from the
calculation of interest expense for any twelve-month period ending below in
which the Fixed Charge Coverage Ratio is tested:

 

12-Month Period ending:

   Amount of
Subtraction:

May 31, 2007

   $ 6,000,000

June 30, 2007

   $ 5,500,000

July 31, 2007

   $ 5,000,000

 

Annex A-14



--------------------------------------------------------------------------------

August 30, 2007

   $ 4,500,000

September 30, 2007

   $ 4,000,000

October 31, 2007

   $ 3,500,000

November 30, 2007

   $ 3,000,000

December 31, 2007

   $ 2,500,000

January 31, 2008

   $ 2,000,000

February 29, 2008

   $ 1,500,000

and (b) the following amounts shall be subtracted from the calculation of
interest expense for any three month period ending below in which the Fixed
Charge Coverage Ratio is tested:

 

3 Month Period ending:

   Amount of
Subtraction:

May 31, 2007

   $ 1,500,000

June 30, 2007

   $ 1,000,000

July 31, 2007

   $ 500,000

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrower.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
Closing Date.

“General Intangibles” means all of the Borrower’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Borrower of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to the Borrower in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to the Borrower from any Plan
or other employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which the Borrower
is beneficiary, rights to receive dividends, distributions, cash, Instruments
and other property in respect of or in exchange for pledged equity interests or
Investment Property and any letter of credit, guarantee, claim, security
interest or other security held by or granted to the Borrower.

 

Annex A-15



--------------------------------------------------------------------------------

“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by Borrower, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC, manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

“Guaranty Agreement” means that certain Guaranty, dated as of the date hereof,
by and among each of the Pledged Entities and Agent for the benefit of Agent and
other Lenders.

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity (including, without limitation, oil and natural gas) or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging the
Borrower’s exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.

“Inactive Subsidiaries” means any Subsidiary of Borrower incorporated within the
United States excluding Muraspec N.A. LLC, a Delaware limited liability company
and RohmNova LLC, a Delaware limited liability company, and Muraspec N.A. of
Canada Ltd., a Delaware corporation.

“Increased Commitment Agreement” has the meaning specified in Section 1.3(j).

“Increased Commitment Proposal” has the meaning specified in Section 1.3(j).

“Indenture” means the Indenture, dated as of May 28, 2003, between OMNOVA
Solutions Inc., as Issuer, and The Bank of New York, as Trustee.

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by the Borrower.

 

Annex A-16



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith by and among Agent, Deutsche Bank Trust Company Americas, as collateral
agent under the Term Loan Agreement and Borrower.

“Interest Expense” means, for purposes of clause (v) of Section 7.13 only, for
any period, the total consolidated interest expense of Borrower and its
Subsidiaries for such period (whether paid or accrued, and calculated without
regard to any limitations on the payment thereof) plus, without duplication,
that portion of Capital Lease obligations of the Borrower and its Subsidiaries
representing the interest factor for such period; provided that any deferred
financing fees to the extent otherwise included in the total consolidated
interest expense of the Borrower and its Subsidiaries shall be excluded
therefrom.

“Interest Period” means, as to any Eurodollar Revolving Loan, the period
commencing on the Funding Date of such Loan or on the Continuation/Conversion
Date on which the Loan is converted into or continued as a Eurodollar Revolving
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Borrower in its Notice of Borrowing, in the form attached hereto
as Exhibit D, or Notice of Continuation/Conversion, in the form attached hereto
as Exhibit E, provided that:

(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(b)    any Interest Period pertaining to a Eurodollar Revolving Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)    no Interest Period shall extend beyond the Stated Termination Date.

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

“Inventory” means all of the Borrower’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Borrower’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

“Investment Property” means all of the Borrower’s right title and interest in
and to any and all: (a) securities whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
or (e) commodity accounts.

 

Annex A-17



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(e), the projections of
the Borrower’s financial condition, results of operations, and cash flows, for
the period commencing on December 1, 2006 and ending on November 30, 2007 and
delivered to the Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by the Agent pursuant to Section 5.2(f).

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Swing Line Loan outstanding;
provided that no such Agent Advance or Swing Line Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

“Letter of Credit” has the meaning specified in Section l.3(a).

“Letter of Credit Fee” has the meaning specified in Section 2.6.

“Letter of Credit Issuer” means the Bank, any affiliate of the Bank or, at the
Bank’s discretion, any other financial institution that issues any Letter of
Credit pursuant to this Agreement.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower, including
rights to payment or performance under a letter of credit, whether or not
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

“Letter of Credit Subfacility” means $15,000,000.

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

“Loan Account” means the loan account of the Borrower, which account shall be
maintained by the Agent.

“Loan Documents” means this Agreement, the Notes, the Patent and Trademark
Security Agreements, the Security Agreement, the Guaranty Agreement, the Bank
Products, the Pledge Agreements, the Intercreditor Agreement and any other
agreements, instruments, and documents heretofore, now or hereafter evidencing,
securing, guaranteeing or otherwise relating

 

Annex A-18



--------------------------------------------------------------------------------

to the Obligations, the Collateral, or any other aspect of the transactions
contemplated by this Agreement, in each case as amended, restated or otherwise
modified from time to time. The term “Loan Documents” shall also include all
Hedge Agreements which have been approved by the Agent in writing.

“Loans” means, collectively, all loans and advances provided for in Article 1.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Borrower, the Collateral or any guarantor of the Obligations;
(b) a material impairment of the ability of the Borrower or any Affiliate of
Borrower to perform under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party.

“Maximum Inventory Loan Amount” means (a) with respect to Inventory from
Borrower’s performance chemical division, an amount not to exceed $20,000,000
and (b) with respect to Inventory from Borrower’s decorative products and
building products divisions, an amount not to exceed $16,000,000.

“Maximum Rate” has the meaning specified in Section 2.3.

“Maximum Revolver Amount” means $80,000,000, as may be increased from time to
time in accordance with provisions of Section 1.2(j).

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA which is or was at any time during the current year or
the immediately preceding six (6) years contributed to by the Borrower or any
ERISA Affiliate.

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

“Net Orderly Liquidation Value” means, with respect to Inventory, the estimated
net recovery value as determined by Agent in good faith based on the most recent
Appraisal, which reflects the estimated net cash value expected by the appraiser
to be derived from a sale or disposition at a liquidation or
going-out-of-business sale of such Inventory after deducting all costs, expenses
and fees attributable to such sale or disposition, including, without
limitation, all fees, costs and expenses of any liquidator(s) engaged to conduct
such sale or disposition and all costs and expenses of removing and delivering
the same to a purchaser.

“Net Orderly Liquidation Value Factor” means the ratio of the Net Orderly
Liquidation Value to the book value of Inventory, expressed as a percentage. The
Net Orderly Liquidation Value Factor shall be determined as of the Closing Date
based on the Appraisal

 

Annex A-19



--------------------------------------------------------------------------------

delivered prior to the Closing Date and shall be updated pursuant to Appraisals
delivered under Section 5.4.

“Net Proceeds” has the meaning specified in Section 3.3(a).

“Notes” means Revolving Loan Notes and the Swing Line Notes.

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement, the Prior Credit
Agreement or any of the other Loan Documents, whether or not evidenced by any
note, or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Borrower
hereunder or under any of the other Loan Documents. “Obligations” includes,
without limitation, (a) all debts, liabilities, and obligations now or hereafter
arising from or in connection with the Letters of Credit and (b) all debts,
liabilities and obligations now or hereafter arising from or in connection with
Bank Products and any Hedge Agreements which have been approved by the Agent in
writing.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

“Patent and Trademark Agreements” means the Patent Security Agreement and the
Trademark Security Agreement, each dated as of May 28, 2003, executed and
delivered by the Borrower to the Agent to evidence and perfect the Agent’s
security interest in the Borrower’s present and future patents, trademarks, and
related licenses and rights, for the benefit of the Agent and the Lenders.

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or the Borrower,
as the Agent may determine, on terms acceptable to the Agent.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

Annex A-20



--------------------------------------------------------------------------------

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

“Pension Plan” means a Plan that is also a pension plan (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA which the Borrower or any
ERISA Affiliate sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a Multi-employer Plan has
made contributions at any time during the immediately preceding five (5) plan
years.

“Permitted Acquisition” means an acquisition by Borrower of all or substantially
all the assets, or more than 50% of the equity securities, of a Person (the
“Target”), in each case subject to the satisfaction of the following conditions:

(i)    Agent shall receive at least thirty (30) Business Days’ prior written
notice of such proposed Permitted Acquisition, which notice shall include a
reasonably detailed description of such proposed Permitted Acquisition;

(ii)    consideration provided by the Borrower for such Permitted Acquisition
shall consist solely of (A) equity in Borrower (or proceeds from equity issued
by Borrower), (B) proceeds of Debt issued pursuant to the last sentence of
Section 7.13, (C) proceeds from asset sales or issuances of equity to the extent
expressly permitted under Section 3.3(a) of the Agreement, (D) Revolving Loans
and/or (E) the proceeds from the Term Loan Agreement (including proceeds from
any refinancing of the Term Loan Agreement permitted under Section 7.13 of the
Agreement);

(iii)    such Permitted Acquisition shall only involve assets located in the
United States and comprising a business, or those assets of a business, of the
type engaged in by Borrower as of the Closing Date, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrower prior to such Permitted Acquisition;

(iv)    such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors;

(v)    no additional Debt shall be incurred, assumed or otherwise be reflected
on a consolidated balance sheet of Borrower and Target after giving effect to
such Permitted Acquisition, except ordinary course trade payables, accrued
expenses and unsecured Debt of the Target;

(vi)    the Target must have operating income (or loss) plus depreciation and
amortization greater than $0 for the trailing twelve-month period preceding the
date of the Permitted Acquisition, as determined based upon the Target’s
financial statements for its most recently completed fiscal year and its most
recent interim financial period completed within sixty (60) days prior to the
date of consummation of such Permitted Acquisition;

 

Annex A-21



--------------------------------------------------------------------------------

(vii)    the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Liens);

(viii)    at or prior to the closing of any Permitted Acquisition, Agent will be
granted a first priority perfected Lien (subject to Permitted Liens and the
terms of the Intercreditor Agreement) in all assets acquired pursuant thereto
(or in the assets and Stock of the Target), and Borrower and the Target shall
have executed such documents (including, without limitation, guarantees,
security agreements and pledge agreements) and taken such actions as may be
required by Agent in connection therewith;

(ix)    Concurrently with delivery of the notice referred to in clause
(i) above, Borrower shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:

(A)    a pro forma consolidated balance sheet, income statement and cash flow
statement of Borrower and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial statements, which shall be complete and shall fairly present
in all material respects the assets, liabilities, financial condition and
results of operations of Borrower and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Debt in connection therewith;

(B)    updated versions of the most recently delivered projections covering the
1-year period commencing on the date of such Permitted Acquisition and otherwise
prepared in accordance with the projections delivered prior to the Closing Date
(the “Acquisition Projections”) and based upon historical financial data of a
recent date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

(C)    a certificate of the chief financial officer of Borrower to the effect
that: (u) the Target is Solvent at the time of such Permitted Acquisition and
the Borrower and its Subsidiaries, on a consolidated basis after giving effect
to such Permitted Acquisition, are Solvent, (v) the representations and
warranties contained in this Agreement are correct in all material respects
after giving effect to such Permitted Acquisition and (w) Borrower (after taking
into consideration all rights of contribution and indemnity such Borrower has
against each Subsidiary) will be Solvent upon the consummation of the Permitted
Acquisition; (x) the Acquisition Pro Forma fairly presents the financial
condition of Borrower (on a consolidated basis) as of the date thereof after
giving effect to the Permitted Acquisition; (y) the Acquisition Projections are
reasonable estimates of the future financial performance of Borrower subsequent
to the date thereof based upon the historical performance of Borrower and the
Target and show that Borrower shall continue to be in compliance with the
financial covenant set forth in Section 7.23 for the 3-year period thereafter;
and (z) Borrower has completed its due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation was conducted in
a manner similar to that which would have been conducted by a prudent purchaser
of a comparable business and the results of which investigation were delivered
to Agent and Lenders;

 

Annex A-22



--------------------------------------------------------------------------------

(x)    on or prior to the date of such Permitted Acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent;

(xi)    at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

(xii)    Borrower’s Availability at the time of and immediately after giving
effect to the consummation of such Permitted Acquisition is equal to at least
$25,000,000;

(xiii)    the Fixed Charge Coverage Ratio (on a pro forma basis giving effect to
such Permitted Acquisition) is at least 1.2:1.0 for the 3 month and 12 month
periods ending on the effective date of such Permitted Acquisition (provided,
that to the extent such 3 month period includes any of the months of November,
December, January or February, such 3 month period shall be increased to a 6
month period ending on the effective date of such Permitted Acquisition); and

(xiv)    the Acquisition Projections (defined above) shall reflect that the
Fixed Charge Coverage Ratio will be at least 1.2:1.0 for each 12 month period
ending each month after the effective date of such Permitted Acquisition through
the first anniversary of such effective date.

Notwithstanding the foregoing, the Accounts and Inventory of the Target shall
not be included in Eligible Accounts and Eligible Inventory without the prior
written consent of Agent and Required Lenders.

“Permitted Liens” means:

(a)    Liens for taxes not delinquent or statutory Liens for taxes in an amount
not to exceed $100,000 provided that the payment of such taxes which are due and
payable is being contested in good faith and by appropriate proceedings
diligently pursued and as to which adequate financial reserves have been
established on Borrower’s books and records and a stay of enforcement of any
such Lien is in effect;

(b)    the Agent’s Liens;

(c)    Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(d)    Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the

 

Annex A-23



--------------------------------------------------------------------------------

nonpayment of such claims or demand when due, such claims or demands do not
exceed $100,000 in the aggregate;

(e)    Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of the Borrower’s business;

(f)    Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect; and

(g)    Liens securing the Term Loan Agreement subject to the priority terms set
forth in the Intercreditor Agreement.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower or ERISA Affiliate sponsors or maintains or to which the
Borrower makes, is making, or is obligated to make contributions.

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
May 22, 2007 between Borrower and Agent for the benefit of Agent and other
Lenders.

“Pledged Entities” means Decorative Products Thailand, Inc., an Ohio corporation
and OMNOVA Wallcovering (USA), Inc., an Ohio corporation.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Proprietary Rights” means all of the Borrower’s now owned and hereafter arising
or acquired: registered patents, patent applications, registered copyrights,
copyright applications, registered trademarks, trademark applications, and all
licenses and rights related to any of the foregoing or to any technology or
know-how, including, without limitation, those patents, trademarks, and
copyrights set forth on Schedule 6.12 hereto, and all other rights under any of
the foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

Annex A-24



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Swing Line Loans and Agent Advances.

“Real Estate” means all of the Borrower’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of the Borrower’s now or hereafter owned
or leased interests in the improvements thereon, the fixtures attached thereto
and the easements appurtenant thereto.

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of May 28, 2003 among Borrower, Deutsche Bank Securities Inc., Banc One
Capital Markets, Inc. and McDonald Investments Inc.

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 66-2/3%.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability established by Agent from time to
time in Agent’s reasonable credit judgment. Without limiting the generality of
the foregoing, the following reserves shall be deemed to be a reasonable
exercise of Agent’s credit judgment: (a) Bank Product Reserves, (b) a reserve
for accrued, unpaid interest on the Obligations, (c) reserves for rent at leased
locations subject to statutory or contractual landlord liens, (d) Inventory
shrinkage, (e) Environmental Compliance Reserves, (f) customs charges,
(g) dilution, (h) warehousemen’s or bailees’ charges and (i) reserves
established pursuant to Section 7.10.

“Responsible Officer” means the chief executive officer or the president of the
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants and the
preparation of the Borrowing Base

 

Annex A-25



--------------------------------------------------------------------------------

Certificate, the chief financial officer or the treasurer of the Borrower, or
any other officer having substantially the same authority and responsibility.

“Restricted Investment” means, as to the Borrower, any acquisition of property
by the Borrower in exchange for cash or other property, whether in the form of
an acquisition of stock, debt, or other indebtedness or obligation, or the
purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, except the following: (a) acquisitions of
Equipment to be used in the business of the Borrower so long as the acquisition
costs thereof constitute Capital Expenditures permitted hereunder;
(b) acquisitions of Inventory in the ordinary course of business of the
Borrower; (c) acquisitions of current assets acquired in the ordinary course of
business of the Borrower; (d) direct obligations of the United States of
America, or any agency thereof, or obligations guaranteed by the United States
of America, provided that such obligations mature within one year from the date
of acquisition thereof; (e) acquisitions of certificates of deposit maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; (g) Hedge Agreements which have been approved by the Agent in writing;
(h) Permitted Acquisitions; and (i) employee loans and advances not to exceed
$2,000,000 at any time outstanding.

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Swing Line Loan.

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the date hereof among Borrower and Agent for the benefit of Agent and other
Lenders.

“Senior Notes” means the Senior Secured Notes and the “Exchange Notes” and the
“Private Exchange Notes” (each as defined in the Registration Rights Agreement),
maturing on June 1, 2010, bearing interest at 11 1/4 % per annum, in the
aggregate principal amount not to exceed $165,000,000.

“Senior Note Documents” means the Indenture, the Registration Rights Agreement
and all other agreements and instruments evidencing or governing the terms of
the Senior Notes.

“Settlement” and “Settlement Date” have the meanings specified in Section
12.15(a)(ii).

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrower, other than software embedded in any category
of Goods,

 

Annex A-26



--------------------------------------------------------------------------------

including all computer programs and all supporting information provided in
connection with a transaction related to any program.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(a)    the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and

(b)    the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

(c)    it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

(d)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stated Termination Date” means May 22, 2012.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower; provided, that
except for Sections 5.3(e), 5.3(f), 5.3(g), 5.3(h), the first sentence of
Section 6.5 and Section 6.15, 6.16, 6.21, 7.7, 7.11, 7.20 and 7.25, any
reference to Subsidiary of the Borrower shall exclude any Subsidiary
incorporated outside the United States (except for such references set forth in
Sections 5.2 and 6.6) and the following joint ventures of Borrower:
CPPC-Decorative Products Company Limited, a Thailand limited company, Decorative
Products (Singapore) Pte. Ltd., a Singapore limited company, CG-Omnova
Decorative Products (Shanghai) Co., a Chinese enterprise, RohmNova LLC, a
Delaware limited liability company.

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.

“Swing Line Commitment” has the meaning specified in Section 1.2(h), which
commitment constitutes a subfacility of the Commitment for Revolving Loans of
the Bank.

“Swing Line Loan” has the meaning specified in Section 1.2(h).

 

Annex A-27



--------------------------------------------------------------------------------

“Swing Line Note” has the meaning specified in Section 1.2(h).

“Target” has the meaning set forth in the definition of “Permitted Acquisition”.

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by the Agent’s or each Lender’s
net income in any the jurisdiction (whether federal, state or local and
including any political subdivision thereof) under the laws of which such Lender
or the Agent, as the case may be, is organized or maintains a lending office.

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrower
pursuant to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of the
date hereof, by and among Borrower, Deutsche Bank Trust Company Americas, as
agent and the lenders party thereto pursuant to which such lenders extended to
Borrower a term loan facility in the aggregate principal amount not to exceed
$150,000,000 as such amount may be increased as permitted under Section 7.13
hereof (as amended, restated, supplemented, modified, replaced or refinanced
from time to time as permitted by the Intercreditor Agreement).

“Term Loan Documents” means the Term Loan Agreement, the Loan Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments executed and/or delivered in connection therewith (as each may
be amended, restated, supplemented, modified, renewed or extended from time to
time in accordance with the provisions of the Intercreditor Agreement).

“Total Facility” has the meaning specified in Section 1.1.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Illinois or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities (within the meaning of Code § 412, over the current value of that
Pension Plan’s assets allocable to such benefit liability, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

“Unused Letter of Credit Subfacility” means an amount equal to $15,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

 

Annex A-28



--------------------------------------------------------------------------------

“Unused Line Fee” has the meaning specified in Section 2.5.

Accounting Terms. Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

(b)    The words “hereof,” “herein,” “hereunder” and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

(c)    (i)     The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii)    The term “including” is not limiting and means “including without
limitation.”

(iii)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(iv)    The word “or” is not exclusive.

(d)    Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e)    The captions and headings of the Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of the
Agreement.

(f)    The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g)    For purposes of Section 9.1, a breach of a financial covenant contained
in Section 7.23 shall be deemed to have occurred as of any date of determination
thereof by the Agent or as of the last day of any specified measuring period,
regardless of when the Financial Statements reflecting such breach are delivered
to the Agent.

 

Annex A-29



--------------------------------------------------------------------------------

(h)    The Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

 

Annex A-30



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING LOAN NOTE

 

Exhibit A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE NOTE

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FINANCIAL STATEMENTS

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF BORROWING

Date: ____________, 200__

 

To:

JPMorgan Chase Bank, N.A. as Agent for the Lenders who are parties to the
Amended and Restated Credit Agreement dated as of May 22, 2007 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
OMNOVA Solutions Inc., certain Lenders which are signatories thereto and
JPMorgan Chase Bank, N.A., as Agent

Ladies and Gentlemen:

The undersigned, OMNOVA Solutions Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the Borrowing specified below:

1. The Business Day of the proposed Borrowing is ________, 200_.

2. The aggregate amount of the proposed Borrowing is $            .

3. The Borrowing is to be comprised of $_______ of Alternate Base Rate and
$________ of Eurodollar Revolving Loans.

4. The duration of the Interest Period for Eurodollar Revolving Loans, if any,
included in the Borrowing shall be ________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) The representations and warranties of the Borrower contained in the Credit
Agreement are true and correct as though made on and as of such date;

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;

(c) No event has occurred and is continuing, or would result from such extension
of credit, which has had or would have a Material Adverse Effect; and

 

Exhibit D-1



--------------------------------------------------------------------------------

(d)     The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Revolving Loans [plus the aggregate amount available for drawing
under all outstanding Letters of Credit], to exceed the Borrowing Base or the
combined Commitments of the Lenders.

 

OMNOVA SOLUTIONS INC.

By:

    

Title:

    

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF CONTINUATION/CONVERSION

Date: __________, 200_

 

To:

JPMorgan Chase Bank, N.A. as Agent for the Lenders to the Amended and Restated
Credit Agreement dated as of May 22, 2007 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among OMNOVA Solutions Inc.,
certain Lenders which are signatories thereto and JPMorgan Chase Bank, N.A., as
Agent

Ladies and Gentlemen:

The undersigned, OMNOVA Solutions Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the [conversion] [continuation] of the
Loans specified herein, that:

1. The Continuation/Conversion Date is ______, 200_.

2. The aggregate amount of the Loans to be [converted] [continued] is
$            .

3. The Loans are to be [converted into] [continued as] [Eurodollar Rate]
[Alternate Base Rate] Loans.

4. The duration of the Interest Period for the Eurodollar Revolving Loans
included in the [conversion] [continuation] shall be months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) The representations and warranties of the Borrower contained in the Credit
Agreement are true and correct as though made on and as of such date;

(b) Default or Event of Default has occurred and is continuing, or would result
from such proposed [conversion] [continuation]; and

 

Exhibit E-1



--------------------------------------------------------------------------------

(c)     The proposed conversion-continuation will not cause the aggregate
principal amount of all outstanding Revolving Loans [plus the aggregate amount
available for drawing under all outstanding Letters of Credit] to exceed the
Borrowing Base or the combined Commitments of the Lenders.

 

OMNOVA SOLUTIONS INC.

By:

    

Title:

    

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of ________________, 200_ is made between
_______________________________ (the “Assignor”) and
_______________________________ (the “Assignee”).

RECITALS

WHEREAS, the Assignor is party to that certain the Amended and Restated Credit
Agreement dated as of May 22, 2007 (as amended, amended and restated, modified,
supplemented or renewed, the “Credit Agreement”) among OMNOVA Solutions Inc., an
Ohio corporation (the “Borrower”), the several financial institutions from time
to time party thereto (including the Assignor, the “Lenders”), and JPMorgan
Chase Bank, N.A., as agent for the Lenders (the “Agent”). Any terms defined in
the Credit Agreement and not defined in this Assignment and Acceptance are used
herein as defined in the Credit Agreement;

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrower in an aggregate amount not
to exceed $_____________ (the “Commitment”);

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $_____________ to the Borrower

WHEREAS, [the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$_____________ (the “L/C Obligations”)] [no Letters of Credit are outstanding
under the Credit Agreement]; and

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $___________ (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1.     Assignment and Acceptance.

(a)     Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance) ___% (the “Assignee’s Percentage Share”) of
(A) the Commitment, the Committed Loans and the L/C

 

Exhibit F-1



--------------------------------------------------------------------------------

Obligations of the Assignor and (B) all related rights, benefits, obligations,
liabilities and indemnities of the Assignor under and in connection with the
Credit Agreement and the Loan Documents.

(b)    With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections ___ and ___ of the Credit Agreement to the extent such rights relate to
the time prior to the Effective Date.

(c)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $            .

(d)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $            .

 

 

2.

Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

 

 

3.

Reallocation of Payments.

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

Exhibit F-2



--------------------------------------------------------------------------------

 

4.

Independent Credit Decision.

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrower, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

 

 

5.

Effective Date; Notices.

(a)    As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be ________, 200_ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

(i)    this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

[(ii)    the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]

(iii)    the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

[(iv)    the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]

(v)    the processing fee referred to in Section 2(b) hereof and in
Section 11.2(a) of the Credit Agreement shall have been paid to the Agent; and

(b)    Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrower and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

 

 

6.

[Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent by the Lenders pursuant to the terms of the Credit
Agreement.

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Agent under the Credit Agreement.]

 

Exhibit F-3



--------------------------------------------------------------------------------

 

7.

Withholding Tax.

The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrower that under applicable law and treaties no tax will be required to be
withheld by the Lender with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrower prior to the time that the Agent or Borrower is required to make
any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms W-8ECI or W-8BEN upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by the Assignee, and
(c) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption.

 

 

8.

Representations and Warranties.

(a)    The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.

(b)    The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

(c)    The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to

 

Exhibit F-4



--------------------------------------------------------------------------------

be executed or delivered by it in connection with this Assignment and
Acceptance, and to fulfill its obligations hereunder; (ii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance; and apart from any agreements or undertakings
or filings required by the Credit Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; [and (iv) it is an
Eligible Assignee.]

 

 

9.

Further Assurances.

The Assignor and the Assignee each hereby agree to execute and deliver such
other instalments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

 

 

10.

Miscellaneous.

(a)    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

(b)    All payments made hereunder shall be made without any set-off or
counterclaim.

(c)    The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

(d)    This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

(e)    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF ____________. The Assignor and the
Assignee each irrevocably submits to the non-exclusive jurisdiction of any State
or Federal court sitting in [            ] over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such [            ] State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

Exhibit F-5



--------------------------------------------------------------------------------

(f)    THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

[ASSIGNOR]

By:

    

Title:

    

Address:

    

 

[ASSIGNEE]

By:

    

Title:

    

Address:

    

 

Exhibit F-6



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

NOTICE OF ASSIGNMENT AND ACCEPTANCE

__________, 200__

JPMorgan Chase Bank, N.A.

_______________________

_______________________

Attn: __________________________

 

Re:

OMNOVA Solutions Inc.

175 Ghent Road

Fairlawn, OH 44333

Ladies and Gentlemen:

We refer to the Amended and Restated Credit Agreement dated as of May 22, 2007
(as amended, amended and restated, modified, supplemented or renewed from time
to time the “Credit Agreement”) among OMNOVA Solutions Inc. (the “Borrower”),
the Lenders referred to therein and JPMorgan Chase Bank, N.A., as agent for the
Lenders (the “Agent”). Terms defined in the Credit Agreement are used herein as
therein defined.

1.    We hereby give you notice of, and request your consent to, the assignment
by ___________ (the “Assignor”) to ________________ (the “Assignee”) of ______%
of the right, title and interest of the Assignor in and to the Credit Agreement
(including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor’s participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand and agree that the Assignor’s Commitment, as of ___________, 200_, is
$                    , the aggregate amount of its outstanding Loans is
$                    , and its participation in L/C Obligations is
$                    .

2.    The Assignee agrees that, upon receiving the consent of the Agent and, if
applicable, the Borrower to such assignment, the Assignee will be bound by the
terms of the Credit Agreement as fully and to the same extent as if the Assignee
were the Lender originally holding such interest in the Credit Agreement.

 

Schedule 1-1



--------------------------------------------------------------------------------

3.    The following administrative details apply to the Assignee:

    (A)     Notice Address:

 

      Assignee name: _________________

      Address: _______________________

                      _______________________

                      _______________________

      Attention: _______________________

      Telephone: (            ) ______________

      Telecopier: (            ) ______________

      Telex (Answerback): ______________

    (B)     Payment Instructions:

 

      Account No.:  _________________

                        At: _________________

                              _________________

                              _________________

      Reference:      __________________

      Attention:        _________________

4.    You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours,

[NAME OF ASSIGNOR]

By:

    

Title:

    

 

[NAME OF ASSIGNEE]

By:

    

Title:

      

 

Schedule 1-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

JPMorgan Chase Bank, N.A.

as Agent

By:

    

Title:

    

 

Schedule 1-3



--------------------------------------------------------------------------------

SCHEDULE 1.2

COMMITMENTS

 

Lender

   Revolving Loan
Commitment    Swing Line Loan
Commitment    

Pro Rata
Share

(3 decimals)

 

JPMorgan Chase Bank,

N.A.

   $ 24,000,000    $ 10,000,000 (100%)   30.000 %

PNC Bank, National Association

   $ 16,000,000      20.000 %

Fifth Third Bank

   $ 12,000,000      15.000 %

LaSalle Business Credit, LLC

   $ 16,000,000      20.000 %

KeyBank National Association

   $ 12,000,000      15.000 %

 

Schedule 1.2-1